




--------------------------------------------------------------------------------



$1,000,000,000 364-DAY REVOLVING CREDIT AGREEMENT


dated as of


July 20, 2016,


among


MARATHON PETROLEUM CORPORATION,


The LENDERS Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________


JPMORGAN CHASE BANK, N.A.,
CITIGROUP GLOBAL MARKETS INC.,
BARCLAYS BANK PLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MIZUHO BANK, LTD.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
UBS SECURITIES LLC
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners


CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent


BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
MIZUHO BANK, LTD.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
UBS SECURITIES LLC
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page






ARTICLE I
Definitions
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
20


SECTION 1.03.
Terms Generally
21


SECTION 1.04.
Accounting Terms; GAAP
21



ARTICLE II
The Credits
SECTION 2.01.
Commitments
22


SECTION 2.02.
Loans and Borrowings
22


SECTION 2.03.
Requests for Borrowings
22


SECTION 2.04.
Funding of Borrowings
23


SECTION 2.05.
Interest Elections
23


SECTION 2.06.
Termination and Reduction of Commitments
24


SECTION 2.07.
Repayment of Loans; Evidence of Debt
25


SECTION 2.08.
Prepayment of Loans
25


SECTION 2.09.
Fees
26


SECTION 2.10.
Interest
26


SECTION 2.11.
Alternate Rate of Interest
27


SECTION 2.12.
Increased Costs
27


SECTION 2.13.
Break Funding Payments
28


SECTION 2.14.
Taxes
29


SECTION 2.15.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
32


SECTION 2.16.
Mitigation Obligations; Replacement of Lenders
33


SECTION 2.17.
Defaulting Lenders
34



ARTICLE III
Representations and Warranties
SECTION 3.01.
Organization; Powers
35


SECTION 3.02.
Authorization; Enforceability
35


SECTION 3.03.
Governmental Approvals; No Conflicts
35


SECTION 3.04.
Financial Condition; No Material Adverse Change
35


SECTION 3.05.
Litigation and Environmental Matters
36


SECTION 3.06.
Compliance with Laws; No Default
36


SECTION 3.07.
Margin Regulations; Investment Company Status
36


SECTION 3.08.
Taxes
36


SECTION 3.09.
ERISA
36


SECTION 3.10.
Disclosure
36


SECTION 3.11.
Anti-Corruption Laws and Sanctions
37









i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE IV
Conditions
SECTION 4.01.
Effective Date
37


SECTION 4.02.
Each Credit Event
38





ARTICLE V
Affirmative Covenants
SECTION 5.01.
Financial Statements; Ratings Change and Other Information
39


SECTION 5.02.
Notices of Defaults
40


SECTION 5.03.
Existence; Conduct of Business
40


SECTION 5.04.
Payment of Taxes and other Obligations
40


SECTION 5.05.
Maintenance of Properties; Insurance
40


SECTION 5.06.
Books and Records; Inspection Rights
40


SECTION 5.07.
Compliance with Laws
41


SECTION 5.08.
Use of Proceeds
41





ARTICLE VI
Negative Covenants
SECTION 6.01.
Indebtedness
41


SECTION 6.02.
Liens and Sale and Leaseback Transactions
42


SECTION 6.03.
Fundamental Changes
44


SECTION 6.04.
Transactions with Affiliates
45


SECTION 6.05.
Maximum Consolidated Net Debt to Total Capitalization Ratio
45





ARTICLE VII
Events of Default


ARTICLE VIII
The Administrative Agent


ARTICLE IX
Miscellaneous
SECTION 9.01.
Notices
51


SECTION 9.02.
Waivers; Amendments
52


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
53


SECTION 9.04.
Successors and Assigns
55


SECTION 9.05.
Survival
58


SECTION 9.06.
Counterparts; Integration; Effectiveness
59


SECTION 9.07.
Severability
59


SECTION 9.08.
Right of Setoff
59


SECTION 9.09.
Subsidiary Guarantees
60


SECTION 9.10.
Governing Law; Jurisdiction; Consent to Service of Process
60


SECTION 9.11.
WAIVER OF JURY TRIAL
61







ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 9.12.
Headings
61


SECTION 9.13.
Confidentiality
61


SECTION 9.14.
Interest Rate Limitation
62


SECTION 9.15.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
63


SECTION 9.16.
USA Patriot Act
63


SECTION 9.17.
No Fiduciary Relationship
63







iii



--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)






SCHEDULES:
Schedule 2.01 - Commitments
Schedule 3.05 - Disclosed Matters
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens
Schedule 6.04 - Transactions with Affiliates




EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B - Form of Borrowing Request
Exhibit C - Form of Interest Election Request
Exhibit D - Form of Note
Exhibit E-1 - Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-2 - Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-3 - Form of U.S. Tax Certificate (For Non-U.S. Participants That Are
Not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-4 - Form of U.S. Tax Certificate (For Non-U.S. Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F - Form of 364-Day Facility Subsidiary Guarantee




i



--------------------------------------------------------------------------------






364-DAY REVOLVING CREDIT AGREEMENT dated as of July 20, 2016, among MARATHON
PETROLEUM CORPORATION, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and any successor in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The amount of the Aggregate Commitments as of the date
hereof is $1,000,000,000.
“Agreement” means this 364-Day Revolving Credit Agreement, as it may from time
to time be amended, restated, supplemented or otherwise modified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1% per annum. For purposes
of clause (c) above, the Adjusted LIBO Rate for any day shall be based on the
LIBO Screen Rate (or, in the event the LIBO Screen Rate is not available for
such maturity of one month, the Interpolated Screen Rate) at approximately 11:00
a.m., London time, on such day for deposits in dollars with a maturity of one
month; provided that if such rate shall be less than zero, such rate shall be
deemed to be zero. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.




--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment
at such time. If all of the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any permitted assignments made hereunder.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Applicable Ratings by S&P, Moody’s and Fitch, respectively, as of such
date:
Applicable Ratings (S&P / Moody’s / Fitch):
ABR
Spread
Eurodollar
Spread
Commitment Fee
Rate
Level I
A-/A3/A- or higher
0.000%
1.000%
0.075%
Level II
BBB+/Baa1/BBB+
0.125%
1.125%
0.100%
Level III
BBB/Baa2/BBB
0.250%
1.250%
0.125%
Level IV
BBB-/Baa3/BBB-
0.500%
1.500%
0.175%
Level V
BB+/Ba1/BB+ or below


0.750%
1.750%
0.250%



For purposes of the foregoing, (a) if at any time, only one Applicable Rating
shall be in effect, the applicable Level shall be determined by reference to the
available Applicable Rating, (b) if no Applicable Rating shall be in effect
(other than by reason of the circumstances referred to in the final paragraph of
this definition), Level V shall apply, (c) if at any time there is more than one
Applicable Rating in effect and such Applicable Ratings are in different Levels,
then (i) if three Applicable Ratings are in effect, either (x) if two of the
Applicable Ratings are in the same Level, such Level shall apply or (y) if all
three Applicable Ratings are in different Levels, then the Level corresponding
to the middle Applicable Rating will apply and (ii) if only two Applicable
Ratings are in effect, then the Level corresponding to the higher Applicable
Rating will apply, unless there is more than one Level between such Applicable
Ratings, in which case the Level one below that applicable to the higher of the
two such Applicable Ratings will apply, and (d) if the Applicable Ratings
established by Moody’s, S&P or Fitch shall be changed (other than as a result of
a change in the rating system of Moody’s, S&P or Fitch), such


2



--------------------------------------------------------------------------------





change shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.
If the rating system of Moody’s, S&P or Fitch shall change, or if all such
rating agencies shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Applicable Rating” means, for each of Moody’s, S&P and Fitch, the rating
assigned by such rating agency to the Index Debt; provided that if such rating
agency shall at any time fail to have in effect a rating for the Index Debt
(other than by reason of the circumstances referred to in the final paragraph of
the definition of “Applicable Rate”), the Borrower may seek and obtain a rating
of the Facility or the Four-Year Facility from such rating agency, and on and
after the date on which such rating of the Facility or the Four-Year Facility is
obtained until such time (if any) that a rating by such rating agency for the
Index Debt becomes effective again, the Applicable Rating for such rating agency
shall mean the rating assigned by such rating agency to the Facility (or, if
only the Four-Year Facility shall be so rated by such rating agency, to the
Four-Year Facility).
“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A., Citigroup Global Markets Inc.,
Barclays Bank PLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Mizuho
Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ, Ltd., UBS Securities LLC and Wells
Fargo Securities, LLC.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent in
consultation with the Borrower.
“Attributable Debt” means, as of any date of determination, the present value
(discounted semiannually at an interest rate implicit in the terms of the
relevant lease) of the obligation of a lessee for rental payments pursuant to
any Sale and Leaseback Transaction (reduced by the amount of the rental
obligations of any sublessee of all or part of the same property) during the
remaining term of such Sale and Leaseback Transaction (including any period for
which the lease relating thereto has been extended), such rental payments not to
include amounts payable by the lessee for maintenance and repairs, insurance,
taxes, assessments and similar charges and for contingent rents (such as those
based on sales). In the case of any Sale and Leaseback Transaction in which the
lease is terminable by the lessee upon the payment of a penalty, such rental
payments shall be considered for purposes of this definition to be the lesser of
(a) the rental payments to be paid under such Sale and Leaseback Transaction
until the first date (after the date of such determination) upon which it may be
so terminated plus the then applicable penalty upon such termination and (b) the
rental payments required to be paid during the remaining term of such Sale and
Leaseback Transaction (assuming such termination provision is not exercised).


3



--------------------------------------------------------------------------------





“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority, so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Marathon Petroleum Corporation, a Delaware corporation.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit B.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“Cash Equivalents” means:


4



--------------------------------------------------------------------------------





(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and demand
or time deposits, in each case maturing within 180 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    deposits in money market funds which invest 95% or more of their funds in
investments described in any of clauses (a), (b) and (c) above; and
(f)    in the case of any Subsidiary organized or operating outside the United
States, other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
applicable foreign jurisdiction for cash management purposes.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the date hereof), of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Borrower
entitled to vote in the election of directors (other than such Equity Interests
having such power only by reason of the happening of a contingency which
contingency has not yet happened); or (b) a majority of the members of the board
of directors of the Borrower ceases to be composed of individuals (i) who were
members of such board on the Effective Date, (ii) whose election, nomination or
appointment to such board was approved by individuals referred to in clause (i)
above constituting at the time of such election, nomination or appointment at
least a majority of such board or (iii) whose election, nomination or
appointment to such board was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election, nomination or
appointment at least a majority of such board.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty by any Governmental Authority, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) of any Governmental Authority; provided, however, that for purposes of this
Agreement (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in


5



--------------------------------------------------------------------------------





each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Charges” has the meaning assigned to such term in Section 9.14.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans hereunder, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Revolving Credit Exposure hereunder, as such
amount may be (a) reduced from time to time pursuant to Section 2.06 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 9.01, including through the
Platform.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Debt” means, at any date, (a) without duplication, the
aggregate amount of the Indebtedness of the Borrower and the Subsidiaries of the
type specified in clause (a), (b) (c), (d) or (g), clause (h) or (i) (so long as
obligations specified in such clause are not contingent) or clause (f) (if the
Guarantees specified in such clause are of Indebtedness of the type referred to
above) of the definition of “Indebtedness” as of such date determined on a
consolidated basis, but excluding any Securitization Indebtedness, less (b) the
aggregate amount of cash and Cash Equivalents of the Borrower and the
Subsidiaries (other than any Securitization Subsidiary) as of such date
determined on a consolidated basis in accordance with GAAP, provided that, for
purposes of this clause (b), (i) any portion of such aggregate amount that
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower and the Subsidiaries prepared in accordance with
GAAP shall be excluded and (ii) so long as any Securitization Indebtedness shall
be outstanding in respect of any Securitization Transaction, such aggregate
amount shall be reduced (but not below zero) by an amount equal to the lesser of
(A) the amount of the Securitization Indebtedness outstanding at such date in
respect of such Securitization Transaction and (B) the amount of the proceeds of
such Securitization Transaction received by the Borrower or any Subsidiary
(excluding any Securitization Subsidiary) directly or indirectly (including
through any Securitization Subsidiary) from third parties. For the avoidance of
doubt, the amounts referred to above shall be determined excluding all amounts
attributable to any Excluded Subsidiary (other than any Indebtedness of any
Excluded Subsidiary of the type referred to above that shall have been
Guaranteed by the Borrower or any Subsidiary).
“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Borrower
and the Subsidiaries and (ii) goodwill and other intangible assets of the
Borrower and the Subsidiaries, in each case determined on a consolidated basis
in accordance with GAAP, all as reflected in the consolidated financial
statements of the Borrower most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first
delivery of such financial statements, the consolidated financial statements of
the Borrower referred to in


6



--------------------------------------------------------------------------------





Section 3.04(a)). For purposes of this definition, (A) assets of the Borrower
and the Subsidiaries shall exclude all amounts attributable to the assets of any
Excluded Subsidiary (or any equity investments in any Excluded Subsidiary, but
only if such equity investments are subject to Liens permitted under Section
6.02(a)(ix)), (B) any such current liabilities of the Borrower and the
Subsidiaries shall not include any such current liabilities of any Excluded
Subsidiary, provided that to the extent such liabilities are recourse to the
Borrower or any Subsidiary, the full amount of such liabilities that are so
recourse shall be deducted for purposes of this definition, and (C) the amount
of any such assets and current liabilities of any Subsidiary that is not wholly
owned by the Borrower shall be included or deducted, as the case may be, only to
the extent of the proportional Equity Interests directly or indirectly owned by
the Borrower in such Subsidiary, provided that, in the case of any such
liabilities, to the extent such liabilities are recourse to the Borrower or any
other Subsidiary, the full amount of such liabilities that are so recourse shall
be deducted for purposes of this definition.
“Consolidated Stockholders’ Equity” means, at any date, the total stockholders’
equity of the Borrower and the Subsidiaries, determined on a consolidated basis
in accordance with GAAP (but, for the avoidance of doubt, excluding, at any
time, all amounts attributable to (including all retained earnings of) any
Person that at such time is expressly deemed not to be a Subsidiary pursuant to
the definition of such term).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Contact” means, with respect to each Credit Party, such Person
designated in the Administrative Questionnaire or other notice provided to the
Administrative Agent as the Credit Contact for such Credit Party.
“Credit Party” means the Administrative Agent or any Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Borrower or a Credit Party made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the Borrower’s
or such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has become the subject of a
Bankruptcy Event or (e) has, or has a Lender Parent that has, become the subject
of a Bail-In Action.


7



--------------------------------------------------------------------------------





“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.05.
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means (a) a Lender, (b) a commercial bank, an insurance
company, a commercial finance company or a company engaged in making commercial
loans, in each case, which, together with its Affiliates, has a combined capital
and surplus in excess of $500,000,000, (c) any Affiliate of a Lender, (d) an
Approved Fund or (e) any other Person that is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) and that
extends credit or makes or purchases loans in the ordinary course of its
business, other than, in each case, (i) a Defaulting Lender or a Lender Parent
thereof, (ii) the Borrower or any Subsidiary or other Affiliate of the Borrower
or (iii) a natural person.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) the violation of any Environmental Law, (b) any Environmental Law with
respect to the generation, use handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


8



--------------------------------------------------------------------------------





“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than any Indebtedness that is convertible at the option
of the holder into Equity Interests, to the extent such holder has not so
converted such Indebtedness).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the “minimum funding standards” (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA, or in endangered or critical
status, within the meaning of Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Subsidiary” means (a) MPLX and each of its subsidiaries, but only for
so long as MPLX is not wholly owned, directly or indirectly, by the Borrower,
and (b) any other subsidiary of the Borrower that is neither (i) wholly owned,
directly or indirectly, by the Borrower nor (ii) consolidated in the
consolidated financial statements of the Borrower in accordance with GAAP.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) income or franchise Taxes imposed on (or measured by) net income or net
profits (or franchise Taxes imposed in lieu of net income Taxes) by the


9



--------------------------------------------------------------------------------





United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction described in clause (a) above, (c) in
the case of a Non-U.S. Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.16), any U.S. Federal withholding Taxes resulting
from any law in effect on the date such Non-U.S. Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Non-U.S. Lender’s failure to comply with Section 2.14(f), except to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.14(a), (d) in the case of a Lender that is a U.S. Person, any U.S.
Federal withholding tax that is attributable to the Lender’s failure to comply
with Section 2.14(f), (e) any U.S. Federal withholding Taxes imposed under FATCA
and (f) Other Connection Taxes that are (i) Taxes imposed on (or measured by)
net income or net profits, (ii) franchise Taxes or (iii) branch profits Taxes.
“Existing Credit Agreement” means the Revolving Credit Agreement dated as of
September 14, 2012, among the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the lenders party thereto, as amended.
“Existing Securitization Facility” means the Amended and Restated Receivables
Purchase Agreement dated as of December 18, 2013, by and among MPC Trade
Receivables Company LLC, Marathon Petroleum Company LP, the Purchasers (as
defined therein) from time to time party thereto, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch, as administrative agent, and certain other agents
from time to time party thereto.
“Facility” means the revolving credit facility provided for herein.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any intergovernmental
agreements entered into thereunder and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower; provided
that, when such term is used in reference to any document executed by, or a
certification of, a Financial Officer, the secretary or assistant secretary of
the Borrower shall have, theretofore (including on the Effective Date) or
concurrently therewith, delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual.
“Fitch” means Fitch Ratings, Inc., or any successor to the rating agency
business thereof.
“Four-Year Facility” means the credit facility established under the Four-Year
Revolving Credit Agreement dated as of the date hereof, among the Borrower,
JPMorgan Chase Bank, N.A., as administrative agent, and the lenders party
thereto.


10



--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States of
America as in effect, subject to Section 1.04, from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Borrower)).
Notwithstanding the foregoing, the obligations of the Borrower and its
Subsidiaries under each of (x) the Amended and Restated Chapter 537 Reserve Fund
and Financial Agreement, dated June 30, 2016, between Crowley Blue Water
Partners LLC and the United States of America, Contract No. MA-14402, and (y)
each Guaranty by the Borrower of the obligations of each of Crowley Tankers II,
LLC, Crowley Tanker Charters III, LLC, Crowley Tankers IV, LLC and Crowley
Tankers V, LLC, under that certain Amended and Restated Senior Secured Term Loan
Agreement, dated September 30, 2015 (in each case, as amended, restated,
supplemented or otherwise modified from time to time, so long as the amount of
the obligations of the Borrower and its Subsidiaries is not increased), shall
not constitute a Guarantee hereunder if and for so long as the effectiveness of
such obligations of the Borrower and its Subsidiaries is conditioned upon or
subject to the occurrence of certain events (other than the failure of the
primary obligor to pay or perform), which events have not yet occurred.
“Guarantor” means, at any time, each Subsidiary of the Borrower that is party to
a Subsidiary Guarantee as a guarantor.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention


11



--------------------------------------------------------------------------------





agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding (i) accounts payable and accrued liabilities incurred in the ordinary
course of business and (ii) amounts which are being contested in good faith and
for which reserves in conformity with GAAP have been provided), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person (other than Liens on Equity Interests
in Joint Ventures or Excluded Subsidiaries, in each case, which are permitted
under Section 6.02(a)(ix)), whether or not the Indebtedness secured thereby has
been assumed, but only to the extent of such property’s fair market value,
(f) all Guarantees by such Person of Indebtedness of others (other than
Guarantees solely in the form of Liens on Equity Interests in Joint Ventures or
Excluded Subsidiaries, in each case, which are permitted under Section
6.02(a)(ix)), (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is legally liable therefor as a result of such Person’s
ownership interest in or other relationship with such other Person, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The Indebtedness of any Person shall not include endorsements of
checks, bills of exchange and other instruments for deposit or collection in the
ordinary course of business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information” has the meaning assigned to such term in Section 3.10.
“Information Memorandum” means the Confidential Information Memorandum dated
June 2016, relating to the Borrower and the Facility.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, which, if in writing,
shall be substantially in the form of Exhibit C.
“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day following the last day of each March, June, September and December
and (b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two or
three months thereafter or, with the consent of each Lender, any other period,
in each case, as the Borrower may elect; provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar


12



--------------------------------------------------------------------------------





month, in which case such Interest Period shall end on the next preceding
Business Day, and (b) any Interest Period that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any Interest Period, a rate
per annum that results from interpolating on a linear basis between (a) the
applicable LIBO Screen Rate for the longest maturity for which a LIBO Screen
Rate is available that is shorter than such Interest Period and (b) the
applicable LIBO Screen Rate for the shortest maturity for which a LIBO Screen
Rate is available that is longer than such Interest Period, in each case at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
“IRS” means the United States Internal Revenue Service.
“Joint Venture” means a joint venture entity the Equity Interests of which are
owned by the Borrower or a Subsidiary with one or more third parties so long as
such joint venture entity does not constitute a subsidiary.
“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.
“Lenders” means (a) the Persons listed on Schedule 2.01 and (b) any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
(a) if no LIBO Screen Rate shall be available at such time for such Interest
Period but LIBO Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, then the “LIBO Rate” for such Interest Period
shall be Interpolated Screen Rate and (b) if the LIBO Rate, determined as set
forth above, shall be less than zero, such rate shall be deemed to be zero.
“LIBO Screen Rate” means, for any date and time, with respect to any Eurodollar
Borrowing for any Interest Period, or with respect to any determination of the
Alternate Base Rate pursuant to clause (c) of the definition thereof, the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in dollars (for delivery on the first day of such Interest Period) for a period
equal in length to such Interest Period as displayed on the Reuters screen page
that displays such rate (currently page LIBOR01 or LIBOR02) or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that published such rate from time to
time as selected by the Administrative Agent from time to time in its reasonable
discretion.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.


13



--------------------------------------------------------------------------------





“Loan” has the meaning assigned to such term in Section 2.01.
“Loan Documents” means this Agreement, each Subsidiary Guarantee (if any) and,
other than for purposes of Section 9.02, each promissory note executed and
delivered by the Borrower under Section 2.07(e) (if any).
“Loan Parties” means the Borrower and each Guarantor.
“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the
Guarantors to perform their obligations under the Loan Documents or (c) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and the Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means July 19, 2017.
“Maximum Rate” has the meaning assigned to such term in Section 9.14.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.
“MNPI” means material information concerning the Borrower or any of its
Affiliates or any of their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Exchange Act. For purposes of this definition, “material information”
means information concerning the Borrower, its Affiliates or any of their
securities that could reasonably be expected to be material for purposes of the
United States federal and state securities laws.
“MPLX” means MPLX LP, a Delaware limited partnership, and its successors.
“MPLX Credit Agreement” means the Credit Agreement dated as of November 20,
2014, as amended as of October 27, 2015, among MPLX, the lenders party thereto
and Wells Fargo Bank, National Association, as the administrative agent, and any
syndicated revolving credit agreement that replaces or refinances the foregoing,
in each case, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Guarantor Subsidiary” means a Subsidiary of the Borrower that is not a
Guarantor.


14



--------------------------------------------------------------------------------





“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on the preceding Business Day and (b) the Overnight Bank Funding
Rate in effect on the preceding Business Day; provided that if none of such
rates are published for any such preceding Business Day, the term “NYFRB Rate”
shall mean the rate for a federal funds transaction at 11:00 a.m., New York City
time, on such day received by the Administrative Agent from a federal funds
broker of recognized standing selected by it; provided further that if the NYFRB
Rate, determined as set forth above, shall be less than zero, such rate shall be
deemed to be zero.
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.16).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that (i) are not yet due, (ii) are not more
than 60 days past due and not subject to penalties for non-payment or (iii) are
being contested in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’ and other like Liens arising in the ordinary course of
business (or deposits to obtain the


15



--------------------------------------------------------------------------------





release of such Liens) and securing obligations that are not overdue for more
than 60 days or, if so overdue, that are being contested in compliance with
Section 5.04;
(c) pledges and deposits made (i) in compliance with, or deemed trusts arising
in connection with, workers’ compensation, unemployment insurance and other
social security laws or regulations (other than Liens imposed by ERISA) and (ii)
in respect of letters of credit, bank guarantees, performance bonds or similar
instruments issued for the account of the Borrower or any Subsidiary in the
ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), government contracts, leases
(other than Capital Lease Obligations), statutory obligations (other than Liens
imposed by ERISA), surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business
and (ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
(e) judgment or attachment liens in respect of judgments that do not constitute
an Event of Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;
(g) any Lien in favor of the United States of America, any state or any agency,
department, political subdivision or other instrumentality of either, to secure
partial, progress or advance payments to the Borrower or any Subsidiary pursuant
to the provisions of any contract or any statute;
(h) Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only relating to the leased
property), other than in connection with capital leases and sale-leasebacks;
(i) Liens imposed by ERISA which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP, provided that the aggregate amount of the
obligations secured by such Liens shall not at any time exceed $75,000,000;
(j) Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Subsidiaries on deposit with or in the possession of such bank, in each case in
the ordinary course of business;
(k) Liens that are contractual rights of set-off;
(l) Liens on cash and Cash Equivalents made to defease or to satisfy and
discharge any debt securities;
(m) contractual Liens arising under contracts for sale, transportation or
exchange of oil, natural gas or refined products, terminal and storage
agreements and other similar agreements


16



--------------------------------------------------------------------------------





entered into in the ordinary course business of the Borrower and its
Subsidiaries, in each case granted to secure compliance with the applicable
agreement and limited to the property that is the subject of the applicable
agreement, provided that any such Liens are for claims which are not delinquent
or which are being contested in good faith and, if applicable, for which
adequate reserves have been maintained to the extent required by GAAP, and
provided further that any such Lien does not materially impair the use of the
property covered by such Lien for the purposes for which such property is held
by the Borrower or the applicable Subsidiary or materially impair the value of
such property subject thereto;
(n) Liens on earnest money deposits made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement with respect to an
acquisition or other investment permitted hereunder;
(o) customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of; and
(p) deposits of cash and Cash Equivalents securing deductibles, self-insurance,
insurance premiums, co-payment, co-insurance, retentions and similar obligations
(other than Indebtedness) to providers of insurance, provided that such Liens
are granted, and such obligations are incurred, in the ordinary course of
business;
provided that the term “Permitted Encumbrances” shall not include any Lien
(other than any Lien referred to in clause (l) above) securing Indebtedness of
the type included in clause (a) of the definition of the term “Consolidated Net
Debt”.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.01(d).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Recipient” means the Administrative Agent and any Lender, or any combination
thereof (as the context requires).
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to such term in Article VIII.


17



--------------------------------------------------------------------------------





“Required Lenders” means, at any time, subject to Section 2.17, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the Total Revolving Credit Exposure and unused Commitments at such
time.
“Responsible Officer” means, with respect to any Person, the chief executive
officer, the president, the general counsel or any Financial Officer of such
Person or the General Partner of such Person.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans at such time.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Financial, Inc., or any successor to the ratings agency business thereof.
“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of any property (whether such
property is now owned or hereafter acquired) that has been or is to be sold or
transferred by the Borrower or any Subsidiary to such Person or any of its
Affiliates, other than (a) temporary leases for a term, including renewals at
the option of the lessee, of not more than three years and (b) leases between
the Borrower and a Subsidiary or between Subsidiaries.
“Sanctioned Country” means a country or territory that is itself the subject or
target of any Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the United States Department of State,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in clause (a) or (b) above.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the United States government,
including those administered by the OFAC or the United States Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.
“Securitization Indebtedness” means (a) any Indebtedness of a Securitization
Subsidiary issued or incurred under any Securitization Transaction and (b) in
the case of any Securitization Transaction that is a purchase and sale, or
otherwise does not involve issuance or incurrence of Indebtedness, the
uncollected amount of the Securitization Receivables sold without recourse to
one or more third party purchasers or investors pursuant to such Securitization
Transaction, net of any such Securitization Receivables that have been written
off as uncollectible.
“Securitization Receivables” has the meaning assigned to such term in the
definition of “Securitization Transaction”.
“Securitization Subsidiary” means, with respect to any Person, any special
purpose subsidiary or special purpose Affiliate to which such Person sells,
conveys or otherwise transfers, and in


18



--------------------------------------------------------------------------------





connection therewith grants a Lien on, Securitization Receivables pursuant to a
Securitization Transaction.
“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) in connection with
which the Borrower or any Affiliate of the Borrower may sell, convey or
otherwise transfer, and in connection therewith grant a Lien on, accounts,
payments, receivables, accounts receivable, rights to future lease payments or
residuals or similar rights to payment and in each case any related assets (the
“Securitization Receivables”) to a Securitization Subsidiary or directly to one
or more investors or purchasers, provided, in each case, that any obligations
arising therefrom do not permit or provide recourse to the Borrower or any
Subsidiary (other than a Securitization Subsidiary) or any property or asset of
the Borrower or any Subsidiary (other than the property or assets of a
Securitization Subsidiary or any Equity Interests in a Securitization
Subsidiary), other than with respect to any representations, warranties,
servicer obligations, covenants and indemnities entered into by the Borrower or
any Subsidiary of a type that are reasonable and customary in securitizations of
Securitization Receivables. The parties hereto acknowledge and agree that the
representations, warranties, servicer obligations, covenants and indemnities
contained in the Existing Securitization Facility are reasonable and customary.
“Significant Subsidiary” has the meaning ascribed to such term under Regulation
S-X promulgated under the Exchange Act. Unless otherwise specified, all
references herein to a Significant Subsidiary or Significant Subsidiaries shall
refer to a Significant Subsidiary or Significant Subsidiaries of the Borrower.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, directly or indirectly, owned, controlled or
held by the parent.
“Subsidiary” means any subsidiary of the Borrower, other than any Excluded
Subsidiary; provided that solely for purposes of Sections 3.06, 3.07, 3.11, 5.07
and 5.08 (and any defined terms as such terms are used in such Sections), each
of MPLX and its consolidated subsidiaries (other than any consolidated
subsidiary that (a) is not wholly owned by MPLX and (b) has been designated as
an “Excluded Venture” (or a term having a similar meaning and effect) under, and
in accordance with the terms of, the MPLX Credit Agreement) shall be deemed to
be a Subsidiary.
“Subsidiary Guarantee” means a guarantee of the Borrower’s obligations hereunder
in substantially the form of Exhibit F or any other form approved by the
Administrative Agent.


19



--------------------------------------------------------------------------------





“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Capitalization” means, at any date, the sum of the Consolidated Net Debt
and the Consolidated Stockholders’ Equity as of such date.
“Total Revolving Credit Exposure” means, at any time, the aggregate outstanding
principal amount of all Loans at such time.
“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is
intended to be a party and the borrowing of Loans.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“USA Patriot Act” has the meaning assigned to such term in Section 9.16.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.14(f)(ii)(D)(2).
“wholly owned” means, when used in reference to any subsidiary of any Person,
that all of the Equity Interests in such Subsidiary are directly or indirectly
(through one or more other wholly owned subsidiaries of such Person) owned by
such Person, excluding directors’ qualifying shares and other nominal amounts of
Equity Interests that are required to be held by other Persons under applicable
law.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or a “Eurodollar Borrowing”).


20



--------------------------------------------------------------------------------





SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including intellectual property, cash, securities, accounts and
contract rights. Except as otherwise provided herein and unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement) herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) with respect to
the determination of any period of time, the word “from” means “from and
including” and the word “to” means “to but excluding” and (f) reference to any
law, rule or regulation means such as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time.
SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (a) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
value any Indebtedness of the Borrower or any Subsidiary at “fair value”, as
defined therein, (b) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) (and related interpretations) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof, (c) any valuation of Indebtedness below its full stated principal
amount as a result of application of Financial Accounting Standards Board
Accounting Standards Update No. 2015-03, it being agreed that Indebtedness shall
at all times be valued at the full stated principal amount thereof, and (d) any
treatment of any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on the Effective Date, as a
result of the effectiveness of the Financial Accounting Standards Board
Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations).


21



--------------------------------------------------------------------------------





ARTICLE II

The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make loans denominated in dollars to the Borrower (each
such loan, a “Loan”) from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the Total Revolving
Credit Exposure exceeding the Aggregate Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Loans.
SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b)    Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.
SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone, fax or
electronic mail (in .pdf format) (a) in the case of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
1:00 p.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and, in the case of a telephonic
Borrowing Request, shall be confirmed promptly by hand delivery, fax or
electronic mail (in .pdf format) to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;


22



--------------------------------------------------------------------------------





(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly remitting the amounts so received, in like funds, to
an account of the Borrower designated by the Borrower in the applicable
Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of payment to be made by such Lender, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of payment to be made by the
Borrower, the interest rate applicable to the Loans comprising such Borrowing.
If the Borrower and such Lender shall both pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Borrower may, at any time and from time to time, elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.


23



--------------------------------------------------------------------------------





(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone, fax or electronic mail
by the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, fax or electronic mail (in .pdf format) to the Administrative Agent of
a written Interest Election Request signed by the Borrower. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Article VII has occurred and is continuing with
respect to the Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
notifies the Borrower of the election to give effect to this sentence on account
of such other Event of Default, then, in each such case, so long as such Event
of Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated pursuant to the terms of this Agreement, the Commitments shall
terminate on the Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than $50,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in


24



--------------------------------------------------------------------------------





accordance with Section 2.08, the Total Revolving Credit Exposure would exceed
the Aggregate Commitments.
(c)    The Borrower shall notify the Administrative Agent by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any election to terminate or reduce
the Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that any such notice of termination or reduction of the
Commitments may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.
SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay, without premium or penalty (but subject to
Section 2.13), to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan of such Lender on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and, in the case of
Eurodollar Loans, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and substantially in the form
of Exhibit D. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
SECTION 2.08. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to Section 2.13), upon the giving of prior
notice in accordance with paragraph (b) of this Section.


25



--------------------------------------------------------------------------------





(b)    The Borrower shall notify the Administrative Agent by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York
City time, one Business Day before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time, on
the same Business Day as the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment of any Borrowing may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.10.
(c)    If, on any date, the Administrative Agent notifies the Borrower that the
Total Revolving Credit Exposure exceeds the Aggregate Commitments on such date,
the Borrower shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, prepay the outstanding principal amount of
any Loans owing by the Borrower in an aggregate amount sufficient to reduce the
Total Revolving Credit Exposure to an amount not exceeding the Aggregate
Commitments on such date.
SECTION 2.09. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount (if any) by which the Commitment of such
Lender exceeds the Revolving Credit Exposure of such Lender during the period
from and including the date of this Agreement to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the first Business Day following the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.
SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity,


26



--------------------------------------------------------------------------------





upon acceleration or otherwise, such overdue amount shall bear interest, after
as well as before judgment, at a rate per annum equal to (i) in the case of
overdue principal of any Loan, 2.000% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2.000% per annum plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears (i) through the
last day of each March, June, September and December, on each Interest Payment
Date for such Loan and (ii) upon termination of the Commitments; provided that
(A) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (B) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (C) in the event of any conversion
of any Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent in accordance with the
terms hereof, and such determination shall be conclusive absent manifest error.
SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof (which may be by
electronic mail) to the Borrower and the Lenders as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any ABR Borrowing
to, or continuation of any Eurodollar Borrowing as, a Eurodollar Borrowing shall
be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.
SECTION 2.12. Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or


27



--------------------------------------------------------------------------------





(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Connection Income Taxes and (C) Excluded Taxes described in clauses
(c) through (e) of the definition of “Excluded Taxes”);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any Loan) or to
reduce the amount of any sum received or receivable by such Lender or such other
Recipient hereunder (whether of principal, interest or otherwise), then, subject
to paragraphs (c) and (d) of this Section, the Borrower will pay to such
Recipient such additional amount or amounts as will compensate such Recipient
for such additional costs incurred or reduction suffered.
(b)    If any Lender determines in good faith that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements has had or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitment of or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time, subject to paragraphs (c) and (d) of this
Section, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered; provided that such Lender is generally seeking, or intends
generally to seek, compensation from similarly situated borrowers under similar
credit facilities (to the extent such Lender has the right under such similar
credit facilities to do so) with respect to such Change in Law regarding capital
or liquidity requirements.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company as specified in paragraph (a)
or (b) of this Section, including in reasonable summary detail a description of
the basis for such claim for compensation and a calculation of such amount or
amounts, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower in writing of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure (other than as a result of the
failure of a Lender to fund a Loan required to be funded hereunder) to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.08(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall


28



--------------------------------------------------------------------------------





compensate each Lender for the loss, cost and expense attributable to such event
in accordance with the terms of this Section. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, including in reasonable summary detail a
description of the basis for such compensation and a calculation of such amount
or amounts, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.
SECTION 2.14. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If an applicable withholding agent determines, in its sole
discretion exercised in good faith, that it is so required to deduct or withhold
Taxes, then such withholding agent may so deduct or withhold and shall timely
pay the full amount of deducted or withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such deduction or withholding (including such
deductions or withholdings applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for the full amount of any Indemnified Taxes
that are paid or payable (without duplication) by such Recipient or required to
be withheld or deducted from a payment to such Recipient in connection with any
Loan Document (including amounts paid or payable under this paragraph), and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 20 days after the Recipient delivers to any Loan Party (with a copy
to the Administrative Agent) a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis for the
indemnification claim, which certificate shall be conclusive absent manifest
error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without


29



--------------------------------------------------------------------------------





limiting the obligation of the Loan Parties to do so) attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this paragraph shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent, which certificate shall be conclusive of the amount so
paid or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document from any other
source against any amount then due to the Administrative Agent under this
paragraph.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(f)(ii)(A) through (F) and Section 2.14(f)(iii) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this Section
2.14(f). If any form or certification previously delivered pursuant to this
Section 2.14(f) expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


30



--------------------------------------------------------------------------------





(C)    in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, and (2) a certificate substantially in the
form of the applicable certificate provided in Exhibit E (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction in, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including
additional amounts paid pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.14 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such


31



--------------------------------------------------------------------------------





indemnifying party pursuant to the previous sentence (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph, in no event will any indemnified party be required to pay any amount
to any indemnifying party pursuant to this paragraph the payment of which would
place such indemnified party in a less favorable net after-Tax position than
such indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments,
the repayment, satisfaction or discharge of all obligations under any Loan
Document and the termination of this Agreement or any provision hereof.
(i)    Defined Terms. For purposes of this Section 2.14, the term “applicable
law” includes FATCA.
SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York City time, on
the date when due, in immediately available funds, without any defense, set off,
recoupment or counterclaim. Any amounts received after the time set forth above
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to such account in the United States as it may specify from
time to time, except that payments pursuant to Sections 2.12, 2.13, 2.14 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent and shall purchase (for cash at
face value) participations in the Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in


32



--------------------------------------------------------------------------------





accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any Person that is an Eligible Assignee. The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(b), 2.14(e), 2.15(d) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to such Person under
such Section until all such unsatisfied obligations are fully paid, and/or (ii)
hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any Indemnified Taxes or additional amount to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation (i)
would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.
(b)    If (i) any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or to any Governmental Authority for the account of any Lender pursuant
to Section 2.14 and, in each case, such Lender has declined or is unable to
designate a different lending office, or to assign and delegate its rights and
obligations, in accordance with Section 2.16(a), (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender refuses to consent to any proposed
amendment, modification, waiver or consent with respect to any provision hereof
that requires the unanimous approval of all Lenders, or the approval of each of
the Lenders affected thereby (in each case in accordance with Section 9.02), and
the consent of the Required Lenders shall have been obtained with respect to
such amendment, modification, waiver or consent, then the Borrower may, at its
sole expense and effort (including payment of any applicable processing and
recordation fees), upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section


33



--------------------------------------------------------------------------------





9.04), all its interests, rights (other than its existing rights to payment
pursuant to Sections 2.12 and 2.14) and obligations under this Agreement to an
Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent (with
respect to any assignee that is not already a Lender hereunder or an Affiliate
of a Lender), which consent shall not unreasonably be withheld, conditioned or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment and
delegation will result in a reduction in such compensation or payments, (D) in
the case of any such assignment and delegation resulting from the failure to
provide a consent, the assignee shall have given such consent and, as a result
of such assignment and delegation and any contemporaneous assignments and
delegations and consents, the applicable amendment, modification, waiver or
consent can be effected and (E) such assignment and delegation does not conflict
with applicable law. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto (it being understood and agreed that such Lender
shall not be deemed to make the representations and warranties in such
Assignment and Assumption if such Lender has not executed such Assignment and
Assumption).
SECTION 2.17. Defaulting Lenders. Notwithstanding any provision of any Loan
Document to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    commitment fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.09(a); and
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.
In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold Loans in accordance with its
Applicable Percentage.
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.17 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender, the
Borrower or any other Loan Party may at any time have against, or with respect
to, such Defaulting Lender.


34



--------------------------------------------------------------------------------





ARTICLE III

Representations and Warranties
The Borrower represents and warrants to the Lenders, as of the Effective Date
and thereafter as of each date required by Section 4.02, that:
SECTION 3.01. Organization; Powers. Each of the Borrower, the Guarantors and the
Significant Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to carry on its business as now conducted and (c)
except where the failure to be so qualified or in good standing, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s limited liability company,
partnership or corporate powers, as applicable, and have been duly authorized by
all necessary limited liability company, partnership or corporate action, as
applicable. This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party that is
a party thereto. This Agreement constitutes, and each other Loan Document when
so executed and delivered will constitute, a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against such Loan Party
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for any reports required to be filed
by the Borrower with the SEC pursuant to the Exchange Act, (b) will not violate
in any material respect any law or regulation or any order of any Governmental
Authority, in each case, applicable to or binding upon the Borrower or any
Guarantor or any of its property, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or by which any property or asset of the Borrower or any
of its Subsidiaries is bound, except to the extent that a Material Adverse
Effect would not reasonably be expected to result therefrom, (d) will not result
in the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries and (e) will not violate the charter, by-laws or other
organizational documents of the Borrower or any Guarantor.
SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of income, comprehensive income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2015, reported
on by PricewaterhouseCoopers LLP, independent registered public accounting firm,
and (ii) as of and for the fiscal quarter and the portion of the fiscal year
ended March 31, 2016. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated subsidiaries as of such dates and for such periods
on a consolidated basis in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
(b)    As of the Effective Date, there has been no Material Adverse Change since
December 31, 2015.


35



--------------------------------------------------------------------------------





SECTION 3.05. Litigation and Environmental Matters. (a) As of the Effective
Date, there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (ii) has become subject to any Environmental Liability.
SECTION 3.06. Compliance with Laws; No Default. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing or will result from the execution and delivery of this Agreement or
any of the other Loan Documents, or the making of the Loans hereunder.
SECTION 3.07. Margin Regulations; Investment Company Status. The Borrower is not
engaged in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board. No proceeds of any Loan will be used by
the Borrower or its Subsidiaries for “purchasing” or “carrying” “margin stock”
as so defined in contravention of the provisions of Regulations T, U, or X of
the Board. Neither the Borrower nor any of its Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.
SECTION 3.08. Taxes. Each of the Borrower and the Subsidiaries has filed or
caused to be filed all Tax returns and reports required to have been filed by it
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes or the filing of Tax returns or reports that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 3.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.10. Disclosure. Neither the Information Memorandum nor any of the
other written reports, financial statements, certificates or other written
information (collectively, the “Information”) furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other Information theretofore furnished and taken as a whole and
in conjunction with all other information that has theretofore been made
publicly available by the Borrower in its filings with the SEC or in
investor-related materials publicly available on the Borrower’s website)
contained, as of the date such Information was furnished (or, if such
Information expressly related to a specific date, as of such specific date) any
material misstatement of fact or omitted to state, as of the date such
Information was furnished (or, if such Information expressly related to a
specific date, as of such specific date), any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that with respect to projected financial
information, the Borrower


36



--------------------------------------------------------------------------------





represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time.
SECTION 3.11. Anti-Corruption Laws and Sanctions. The Borrower has policies and
procedures designed and implemented to promote, in its reasonable business
judgment, compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents (acting in their capacity as agents
for the Borrower or its Subsidiaries, as applicable) with Anti-Corruption Laws
and applicable Sanctions. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective directors, officers, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or, to the
knowledge of the Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
use of proceeds thereof or the other transaction contemplated by this Agreement
will, to the knowledge of the Borrower, violate Anti-Corruption Laws or
applicable Sanctions.
ARTICLE IV

Conditions
SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Jones Day, counsel for the Borrower, reasonably satisfactory to the
Administrative Agent, and covering such matters relating to the Borrower or this
Agreement as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
(c)    The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower, dated as of the Effective
Date, certifying (i) the resolutions of the board of directors of the Borrower
authorizing the execution of each Loan Document to which the Borrower is a
party, (ii) the charter, bylaws or other applicable organizational documents of
the Borrower and (iii) the names and true signatures of the officers executing
any Loan Document on behalf of the Borrower on the Effective Date.
(d)    The Administrative Agent shall have received a certificate of good
standing with respect to the Borrower from appropriate public officials in the
jurisdiction of organization of the Borrower.
(e)    The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed by a Financial Officer of the Borrower, as to the
solvency (on a consolidated basis) of the Borrower and the Subsidiaries as of
the Effective Date and (ii) a certificate, dated the Effective Date and signed
by a Financial Officer of the Borrower, confirming the Borrower’s compliance
with the conditions


37



--------------------------------------------------------------------------------





set forth in paragraphs (a) and (b) of Section 4.02, each in form and substance
reasonably satisfactory to the Administrative Agent.
(f)    On or before the Effective Date, the Lenders, the Administrative Agent
and the Arrangers shall have received all fees required to be paid, and all
reasonable out-of-pocket expenses required to be paid for which reasonably
detailed invoices have been presented to the Borrower on or before the date that
is one Business Day prior to the Effective Date.
(g)    The Lenders shall have received all documentation and other information
that may be required by such Lenders in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including information required by the USA Patriot Act, to the extent requested
by the Lenders in writing to the Borrower reasonably in advance of the Effective
Date.
(h)    All principal, interest, fees and other amounts due or outstanding under
the Existing Credit Agreement shall have been paid in full and the commitments
thereunder shall have been terminated, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 11:59 p.m., New York City time, on July
20, 2016 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of any
Loan) is subject to the receipt of the request therefor in accordance herewith
and to the satisfaction of the following conditions:
(a)    The representations and warranties of the Loan Parties set forth in this
Agreement (other than, after the Effective Date, in Sections 3.04(b) and
3.05(a)) and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof.
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing (other than any conversion or continuation of any Loan) shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof that the conditions specified in paragraphs (a) and (b) of this Section
have been satisfied.
ARTICLE V

Affirmative Covenants
From and after the Effective Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
amounts payable hereunder have


38



--------------------------------------------------------------------------------





been paid in full (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made), the Borrower
covenants and agrees with the Lenders that:
SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent for distribution to each
Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, comprehensive income, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial position
and results of operations and cash flows of the Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and is continuing as of the date
of such certificate and, if such a Default has occurred and is continuing as of
the date of such certificate, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.05,
(iii) setting forth a reasonably detailed reconciliation of each of the
components reflected in the calculation referred to in clause (ii) above to the
corresponding consolidated amounts set forth in the financial statements
accompanying such certificate and (iv) stating whether any change in GAAP or in
the application thereof has occurred since the date of the most recent audited
financial statements provided under this Agreement that has had a significant
effect on the calculation of the Consolidated Net Tangible Assets or the ratio
referred to in Section 6.05 and, if any such change has occurred, specifying the
nature of such change and the effect of such change on such calculation;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
(e)    promptly after Moody’s, Fitch or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and


39



--------------------------------------------------------------------------------





(g)    promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the USA
Patriot Act.
Information and materials required to be delivered pursuant to clause (a), (b)
or (d) of this Section shall be deemed to have been delivered if such
information (or one or more reports containing such information) or materials
shall be publicly available on the website of the SEC at http://www.sec.gov.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.
SECTION 5.02. Notices of Defaults. The Borrower will furnish to the
Administrative Agent for distribution to each Lender prompt written notice of
the occurrence of any Default of which any Responsible Officer of the Borrower
obtains knowledge. Each notice delivered under this Section shall be accompanied
by a statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each Significant Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence in its
state of organization and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03; and provided further that this Section 5.03 shall
not require the Borrower or any Significant Subsidiary to preserve or maintain
any rights, licenses, permits, privileges or franchises if the Borrower shall
reasonably determine that (a) the preservation and maintenance thereof is no
longer desirable in the conduct of the business of the Borrower and the
Subsidiaries, taken as a whole, and that the loss thereof is not disadvantageous
in any material respect to the Lenders, or (b) the failure to maintain and
preserve the same would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
SECTION 5.04. Payment of Taxes and other Obligations. The Borrower will, and
will cause each of its Subsidiaries to, pay its Tax liabilities and other
governmental obligations which, if unpaid, would reasonably be expected to
result in a Lien upon any property of the Borrower or such Subsidiary before the
same shall become delinquent or in default, except to the extent that (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make such payment would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) maintain all property material to the
conduct of the business of the Borrower and the Subsidiaries, taken as a whole,
in good working order and condition, ordinary wear and tear excepted, and (b)
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations (including, without limitation, by the maintenance of adequate
self-insurance reserves to the extent customary among such companies).
SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which complete and accurate entries, in all material respects, are made of its
financial and business transactions to the extent required


40



--------------------------------------------------------------------------------





by GAAP and applicable law. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, at the Administrative Agent’s or such Lender’s expense
(unless an Event of Default has occurred and is continuing, in which case it
shall be at the Borrower’s sole expense) upon reasonable prior notice and
subject to any applicable restrictions or limitations on access to any facility
or information that is classified or restricted by contract or by law,
regulation or governmental guidelines, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested; provided that
advance notice of any discussion with such independent accountants shall be
given to the Borrower and, so long as no Event of Default shall have occurred
and be continuing, the Borrower shall have the opportunity to be present at any
such discussion. The Administrative Agent and each Lender agree to keep all
information obtained by them pursuant to this Section confidential in accordance
with Section 9.13.
SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed, in its reasonable business
judgment, to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (acting in their capacity
as agents for the Borrower and its Subsidiaries, as applicable) with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only for
working capital and general corporate purposes of the Borrower and the
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. The Borrower will
not request any Borrowing, and the Borrower shall not use, or permit its
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
in any material respect, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case, to the extent prohibited by
applicable Sanctions, or (c) in any other manner that would result in the
material violation of any Sanctions applicable to any party to this Agreement.
ARTICLE VI

Negative Covenants
From and after the Effective Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
amounts payable hereunder have been paid in full (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made), the Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Indebtedness. The Borrower will not permit any Non-Guarantor
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:
(a)    Securitization Indebtedness; provided that the aggregate principal amount
thereof owing to a Person that is not the Borrower or a Subsidiary shall not
exceed $1,000,000,000 at any one time outstanding;


41



--------------------------------------------------------------------------------





(b)    Indebtedness existing on the Effective Date which is either (i) set forth
on Schedule 6.01 or (ii) in a principal amount which is less than (x)
$25,000,000 individually and (y) $50,000,000 in the aggregate;
(c)    Indebtedness of any Non-Guarantor Subsidiary owing to the Borrower or any
Subsidiary;
(d)    Indebtedness of any Non-Guarantor Subsidiary incurred to finance the
acquisition, construction, repair, development or improvement of any fixed or
capital assets, including Capital Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof; provided that such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction, repair, development or improvement;
(e)    Indebtedness of any Non-Guarantor Subsidiary as an account party in
respect of trade letters of credit;
(f)    Indebtedness of a Person existing at the time such Person becomes a
Subsidiary after the Effective Date or is merged with or into the Borrower or
any Subsidiary after the Effective Date and, in each case, not incurred in
contemplation of such transaction;
(g)    other Indebtedness of any Non-Guarantor Subsidiary; provided that the
sum, without duplication, of (A) the outstanding aggregate principal amount of
all such Indebtedness of any Non-Guarantor Subsidiary, plus (B) the Attributable
Debt under all Sale and Leaseback Transactions of the Borrower and the
Subsidiaries permitted under Section 6.02(b) (other than Sale and Leaseback
Transactions permitted by the proviso set forth therein), plus (C) the
outstanding aggregate principal amount of all Indebtedness or other obligations
secured by Liens permitted under Section 6.02(a)(vi), shall not exceed 15% of
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption thereof;
(h)    Indebtedness of any Non-Guarantor Subsidiary as an account party in
respect of trade letters of credit or in respect of bid, performance or surety
bonds, workers’ compensation claims or self-insurance obligations, in each case
incurred in the ordinary course of business, including reimbursement obligations
of any Non-Guarantor Subsidiary incurred in the ordinary course of business with
respect to letters of credit supporting such bid, performance or surety bonds,
workers’ compensation claims and self-insurance obligations (in each case, other
than Guarantees of and obligations for money borrowed); and
(i)    extensions, refinancings, renewals or replacements of the Indebtedness
permitted by clause (b), (d) or (f) above which, in the case of any such
extension, refinancing, renewal or replacement, does not increase the amount of
the Indebtedness being extended, refinanced, renewed or replaced, other than
amounts incurred to pay the costs of such extension, refinancing, renewal or
replacement.
SECTION 6.02. Liens and Sale and Leaseback Transactions. (a) The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any Securitization Receivables in connection with any
financing transaction or series of financing transactions (including factoring
arrangements), except:
(i)    Permitted Encumbrances;


42



--------------------------------------------------------------------------------





(ii)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date which is either (A) set forth on Schedule 6.02 or
(B) securing Indebtedness or other obligations in a principal amount which is
less than (x) $25,000,000 individually and (y) $50,000,000 in the aggregate;
(iii)    Liens on fixed or capital assets acquired, constructed, repaired,
developed or improved by the Borrower or any Subsidiary; provided that (A) any
Indebtedness secured by such Liens, including any Capital Lease Obligations,
(x) is incurred to finance the acquisition, construction, repair, development or
improvement of such fixed or capital asset or (y) is an extension, refinancing,
renewal or replacement thereof does not increase the amount of the Indebtedness
being extended, refinanced, renewed or replaced, other than amounts incurred to
pay the costs of such extension, refinancing, renewal or replacement, (B) such
Liens and the Indebtedness secured thereby (other than any such Indebtedness
referred to in clause (y) above) are incurred prior to or within 180 days after
such acquisition or the completion of such construction, repair, development or
improvement and (C) such Liens shall not apply to any other property or assets
of the Borrower or any Subsidiary;
(iv)    Securitization Transactions and Liens on the Equity Interests or assets
of any Securitization Subsidiary, or Liens on Securitization Receivables sold,
contributed, financed or otherwise conveyed or pledged in connection with a
Securitization Transaction, in each case, so long as the aggregate outstanding
principal amount of the Securitization Indebtedness arising therefrom or secured
thereby does not exceed $1,000,000,000 at any one time;
(v)    Liens under any Sale and Leaseback Transaction permitted under Section
6.02(b);
(vi)    Liens not otherwise permitted by the other clauses of this Section
securing Indebtedness or other obligations of the Borrower or any of its
Subsidiaries; provided that the sum, without duplication, of (A) the aggregate
principal amount of all such Indebtedness and obligations, plus (B) the
outstanding aggregate principal amount of all Indebtedness of any Non-Guarantor
Subsidiary permitted under Section 6.01(g), plus (C) the Attributable Debt under
all Sale and Leaseback Transactions of the Borrower and the Subsidiaries
permitted under Section 6.02(b) (other than Sale and Leaseback Transactions
permitted by the proviso set forth therein), shall not exceed 15% of
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption of such Lien;
(vii)    Liens securing Indebtedness or other obligations of the Borrower or any
Subsidiary in favor of the Borrower or any Subsidiary;
(viii)    Liens on property existing at the time such property is acquired by
the Borrower or any of its Subsidiaries and not created in contemplation of such
acquisition (or on repairs, improvements, additions or accessions thereto), and
Liens on the assets of any Person at the time such Person becomes a Subsidiary
of the Borrower and not created in contemplation of such Person becoming a
Subsidiary of the Borrower (or on repairs, improvements, additions or accessions
thereto), provided that such Liens do not extend to any other assets;
(ix)    Liens on (A) Equity Interests in a Joint Venture securing obligations of
such Joint Venture and (B) Equity Interests in an Excluded Subsidiary securing
obligations of such Excluded Subsidiary;


43



--------------------------------------------------------------------------------





(x)    Liens securing obligations under any Swap Agreement, provided that the
aggregate amount of all such obligations secured by such Liens shall not at any
time exceed $200,000,000;
(xi)    extensions, renewals and replacements of the Liens described in clause
(ii), (iii) or (viii) above, so long as there is no increase in the Indebtedness
or other obligations secured thereby (other than amounts incurred to pay costs
of renewal and replacement) and no additional property (other than accessions,
improvements and replacements in respect of such property) is subject to such
Lien; and
(xii)    other Liens on the assets of the Borrower or any Subsidiary securing
any Indebtedness or other obligations of the Borrower or any Subsidiary,
provided that (x) in the case of any such Liens on any assets of such
Subsidiary, such Subsidiary, if not already a Guarantor, shall become a
Guarantor hereunder for so long as such other Indebtedness or other obligations
are secured by such Liens and (y) the Borrower or such Subsidiary, as the case
may be, shall secure all the Indebtedness and other obligations under the Loan
Documents equally and ratably with such other Indebtedness or other obligations
for so long as such other Indebtedness or other obligations are secured by such
Liens.
(b)    The Borrower will not, and will not permit any Subsidiary to, enter into
any Sale and Leaseback Transaction if, after giving effect to such Sale and
Leaseback Transaction, the sum, without duplication, of (i) the aggregate amount
of the Attributable Debt under all Sale and Leaseback Transactions of the
Borrower and the Subsidiaries (other than Sale and Leaseback Transactions
permitted by the proviso set forth below), plus (ii) the outstanding aggregate
principal amount of all Indebtedness of any Non-Guarantor Subsidiary permitted
under Section 6.01(g), plus (iii) the outstanding aggregate principal amount of
all Indebtedness or other obligations secured by Liens permitted under Section
6.02(a)(vi), shall exceed 15% of Consolidated Net Tangible Assets at the time of
consummation of such Sale and Leaseback Transaction; provided that the Borrower
or any Subsidiary may enter into any Sale and Leaseback Transaction of any fixed
or capital assets acquired or constructed by the Borrower and the Subsidiaries
after the Effective Date so long as such Sale and Leaseback Transaction is
consummated within 180 days after such acquisition or the completion of
construction, as the case may be.
SECTION 6.03. Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
consolidated assets (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (a) any Person may merge with or into the Borrower in a transaction
in which the Borrower is the surviving entity; and (b) the Borrower may merge
with or into any other Person in a transaction in which such other Person is the
surviving entity (the “Surviving Person”) so long as (i) such Surviving Person
is a corporation or other entity organized or existing under the laws of the
state of Ohio or Delaware, (ii) prior to such merger, such Person is a shell
company with no liabilities, (iii) such Surviving Person assumes the obligations
of the Borrower under this Agreement and the other Loan Documents pursuant to an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent, (iv) to the extent reasonably requested by any Lender at
least three Business Days prior to the date of such transaction, such Surviving
Person shall have provided to such Lender all documentation and other
information that may be required by such Lender in order to enable compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including information required by the USA Patriot Act, and (v) on
the date of such transaction, the Borrower delivers to the Administrative Agent
customary evidence of authority, customary secretary’s certificates, a customary
reaffirmation agreement (if any Subsidiary shall then be a


44



--------------------------------------------------------------------------------





Guarantor), and a favorable written opinion of counsel for the Borrower covering
such matters relating to such Surviving Person, the Loan Documents or such
merger as the Administrative Agent may reasonably request, which opinion and
counsel shall be reasonably satisfactory to the Administrative Agent.
SECTION 6.04. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or engage in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates (including MPLX and its
subsidiaries), except on terms and conditions, taken as a whole, that are
substantially no less favorable to the Borrower or such Subsidiary as could be
obtained on an arm’s-length basis from unrelated third parties (or, if in the
good faith judgment of the Borrower’s board of directors, no comparable
transaction is available with which to compare any such transaction, such
transaction, taken as a whole, is otherwise fair to the Borrower or such
Subsidiary); provided that the foregoing restriction shall not apply to (a)
transactions between or among the Borrower and the Subsidiaries or between or
among Subsidiaries, (b) transactions involving any employee benefit plans or
related trusts of the Borrower or any of the Subsidiaries, (c) the payment of
reasonable compensation, fees and expenses to, and indemnity provided on behalf
of, directors and officers of the Borrower or any Subsidiary, (d) contracts,
agreements, transactions or arrangements (including the acquisition or sale of
assets or businesses or any interest therein, investments, contributions,
distribution waivers and restructuring transactions) entered into (i) with MPLX
and its subsidiaries or (ii) any other Excluded Subsidiary (to the extent an
Affiliate), in each case, on terms and conditions that are fair and reasonable
to the Borrower and the Subsidiaries, taking into account the totality of the
relationship between the Borrower and the Subsidiaries, on the one hand, and
MPLX and its subsidiaries or such Excluded Subsidiaries and its subsidiaries, as
the case may be, on the other, (e) transactions pursuant to any contract or
agreement, between the Borrower or any of its Subsidiaries, on one hand, and
MPLX and its subsidiaries, on the other, that as of the Effective Date has been
filed as an exhibit to any report or statement filed by the Borrower or MPLX
with the SEC or is set forth on Schedule 6.04, in each case as such contract or
agreement is in effect on the Effective Date or as amended, supplemented or
otherwise modified, or as replaced, thereafter, so long as such amendments,
supplements or other modifications, or such replacement contract or agreement,
individually or in the aggregate, are not materially adverse to the interests of
the Lenders, and (f) investments in or capital contributions to Joint Ventures
(to the extent an Affiliate).
SECTION 6.05. Maximum Consolidated Net Debt to Total Capitalization Ratio. The
Borrower shall maintain, as of the last day of each fiscal quarter commencing
with the first fiscal quarter ending after the Effective Date, a ratio of
Consolidated Net Debt as of such date to Total Capitalization as of such date of
no greater than 0.65 to 1.00.
ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;


45



--------------------------------------------------------------------------------





(c)    any representation, warranty or certification made or deemed made by or
on behalf of the Borrower or any Subsidiary in any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;
(e)    the Borrower or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);
(f)    the Borrower or any Subsidiary shall fail to make any payment in excess
of $1,000,000 in the aggregate (whether of principal, interest, fees or other
amounts) in respect of any Material Indebtedness, when and as the same shall
become due and payable, and such failure shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Material Indebtedness;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or (ii) any Indebtedness that becomes due as a result of a voluntary prepayment,
purchase or redemption thereof;
(h)    an involuntary proceeding shall be commenced, or an involuntary petition
shall be filed, in any court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered by
such court;
(i)    the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action for the purpose of effecting any of the foregoing;
(j)    the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;


46



--------------------------------------------------------------------------------





(k)    one or more final judgments (whether or not appealable) for the payment
of money in an aggregate amount in excess of $100,000,000 (to the extent not
covered by independent third-party insurance (other than normal deductibles) as
to which the insurer has been notified of such judgment and has not issued a
notice denying coverage thereof) shall be rendered by a court of competent
jurisdiction against the Borrower, any Subsidiary or any combination thereof,
and either (i) the same shall remain undischarged or unsatisfied for a period of
45 consecutive days (or 60 consecutive days in the case of judgments rendered in
jurisdictions outside of the United States of America, any State thereof and the
District of Columbia) during which execution shall not be effectively stayed (it
being understood that, for the purposes of this clause (k), “independent
third-party insurance” shall include industry mutual insurance companies in
which the Borrower or any Subsidiary has an ownership interest) or (ii) any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(m)    other than as a result of (i) the termination of the obligations of any
Guarantor under a Subsidiary Guarantee pursuant to the terms thereof or pursuant
to Section 9.09, (ii) the exchange or replacement of any promissory note
hereunder (with respect to the previously existing promissory note which was so
exchanged or replaced), (iii) the agreement of the Required Lenders or all
Lenders, as may be required hereunder, or (iv) in accordance with the other
provisions of this Agreement, the expiration or termination of the Commitments,
the payment in full of the principal and interest on each Loan and all fees
payable hereunder, any Loan Document (or any material provision thereof), at any
time after its execution and delivery, ceases to be in full force and effect or
is declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable; or the Borrower or any Guarantor denies in writing that it has
any liability or obligation thereunder, or purports to revoke, terminate or
rescind any Loan Document (other than pursuant to the terms hereof or thereof);
or
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter (at any time during the continuance of such
event) be declared to be due and payable), and thereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in clause (h) or (i) of
this Article, the Commitments shall immediately and automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall immediately and automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.


47



--------------------------------------------------------------------------------





ARTICLE VIII

The Administrative Agent
Each of the Lenders hereby irrevocably appoints the entity named as the
Administrative Agent in the heading of this Agreement and its successors to act
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and of
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder and under the other Loan Documents shall be administrative in nature.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties), (b) the Administrative
Agent shall not have any duty to take any discretionary action or to exercise
any discretionary power, except discretionary actions and powers expressly
contemplated hereby and by the other Loan Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02), provided that the Administrative
Agent shall not be required to take any action that, in its opinion, could
expose the Administrative Agent to liability or is contrary to any Loan Document
or applicable law, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries or other Affiliates that is communicated to or obtained
by the Person serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02), or otherwise unless a court of
competent jurisdiction shall have determined by a final, non-appealable judgment
that the Administrative Agent was grossly negligent or acted with willful
misconduct in taking or not taking any such action. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or any other Loan Document or the occurrence of
any Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other


48



--------------------------------------------------------------------------------





agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein or any other Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely upon, and
shall not incur any liability for relying upon, any statement made to it orally
or by telephone and believed by it in good faith to be made by the proper Person
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the maker thereof), and may act upon any such statement
prior to the receipt of a written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
sufficiently in advance of the making of such Loan. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Facility as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor approved by the Borrower
(such approval not to be unreasonably withheld, conditioned or delayed);
provided that no approval of the Borrower shall be necessary if an Event of
Default has occurred and is continuing. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank; provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the removed Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices


49



--------------------------------------------------------------------------------





and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
If the Person serving as the Administrative Agent becomes a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent (the effectiveness
thereof being subject to the following sentence) and appoint a successor in
accordance with the immediately preceding paragraph. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after delivery of such notice (or such earlier day as
shall be agreed to by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date, whereupon, on the date of effectiveness of such
removal, (a) the removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the removed Administrative Agent, provided that (i) all
payments required to be made hereunder or under any other Loan Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations under the
Loan Documents that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim under Sections 2.09, 2.10, 2.12, 2.13,
2.14 and 9.03) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative


50



--------------------------------------------------------------------------------





Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the obligations
or the rights of any Lender, or to vote in respect of the claim of any Lender in
any such proceeding.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date
that has been made available by the Administrative Agent to the Lenders.
Each Arranger and each institution identified as a “Syndication Agent” or
“Documentation Agent” with respect to this Agreement shall have no obligations
or duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity.
ARTICLE IX

Miscellaneous
SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic mail
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by fax
(other than in the case of notices or other communications to the Borrower) or
electronic transmission, as follows:
(i)    if to the Borrower, to it at Marathon Petroleum Corporation, 539 South
Main Street, Findlay, Ohio 45840, Attention of Vice President, Finance and
Treasurer (Email: tkaczynski@marathonpetroleum.com);
(ii)    if to the Borrower or any Subsidiary in respect of any service of
process to be delivered to the Borrower or such Subsidiary, to the Borrower or
such Subsidiary at Marathon Petroleum Corporation, 539 South Main Street,
Findlay, Ohio 45840, Attention of Vice President and General Counsel (Email:
sgagle@marathonpetroleum.com);
(iii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, Floor 3, Ops 2, 500 Stanton Christiana Rd, Newark DE
19713, Attention of James Campbell (Fax No. (302) 634-1417) (Email:
12012443629@tls.ldsprod.com); and


51



--------------------------------------------------------------------------------





(iv)    if to any other Lender, to it at its address (or fax number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by return e-mail or other written acknowledgement); provided
that if not given during the normal business hours of the recipient, such notice
or communication shall be deemed to have been given at the opening of business
on the next Business Day for the recipient, and (ii) posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)    Any party hereto may change its address, fax number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto.
(d)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform; provided that the
foregoing shall not apply as to any direct or actual damages to the extent such
damages are found by a final, non-appealable judgment of a court of competent
jurisdiction to have arisen from the willful misconduct or gross negligence of
the Administrative Agent or any of its Related Parties or the material breach by
the Administrative Agent or any of its Related Parties of the express terms of
this Agreement or the other Loan Documents.
SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall


52



--------------------------------------------------------------------------------





operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document nor consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender may have had notice or knowledge of such Default at the
time.
(b)    None of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders and, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon (other than as a result of any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section
2.10(c)), or reduce any fees or other amounts (to the extent that such other
amounts are then due and payable) payable hereunder, without the written consent
of each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.15(b) or 2.15(c)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the percentage set forth in the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender or (vi) release any material Guarantor from its Subsidiary
Guarantee, except as provided in Section 9.09, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent. Notwithstanding
the foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) above and then only in the
event such Defaulting Lender shall be affected by such amendment, waiver or
other modification.
(c)    The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.
SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of one firm of
outside counsel for the Administrative Agent and the Arrangers (and, if
necessary, one firm of local and regulatory counsel in each appropriate
jurisdiction and regulatory field,


53



--------------------------------------------------------------------------------





as applicable, at any one time for the Administrative Agent, the Arrangers and
their respective Affiliates taken as a whole) in connection with the syndication
of the Facility, the preparation and administration of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of Loans.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages and
liabilities (and shall reimburse each Indemnitee upon demand for any reasonable
and documented legal or other expenses incurred by such Indemnitee in connection
with investigating or defending any of the foregoing), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto and
regardless of whether brought by a third party or by the Borrower or any of its
Affiliates and regardless of any exclusive or contributory negligence of any
Indemnitee; provided that (i) the foregoing indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are (x) found by a final, non-appealable
judgment of a court of competent jurisdiction to arise out of the bad faith,
willful misconduct or gross negligence of such Indemnitee or the material breach
by such Indemnitee of the express terms of the Loan Documents or (y) arise out
of any claim, litigation, investigation or proceeding that does not involve an
act or omission by the Borrower or any of its Affiliates and that is brought by
an Indemnitee against any other Indemnitee, provided that this clause (y) shall
not limit the Borrower’s obligation to indemnify and hold harmless the
Administrative Agent, any Arranger or any other titled person, in each case, in
its capacity as such; (ii) the Borrower shall not, in connection with any such
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one firm of counsel (and, if necessary, one firm
of local and regulatory counsel in each appropriate jurisdiction and regulatory
field, as applicable, at any one time for the Indemnitees as a whole); provided
that in the case of a conflict of interest where the Indemnitee affected by such
conflict informs the Borrower of such conflict, the Borrower shall be
responsible for the reasonable fees and expenses of one additional firm of
counsel (and, if necessary, one additional firm of local and regulatory counsel
in each appropriate jurisdiction and regulatory field, as applicable) for each
such affected Indemnitee (or the affected Indemnitees that are similarly
situated); (iii) each Indemnitee shall consult with the Borrower from time to
time at the request of the Borrower regarding the conduct of the defense in any
such proceeding (other than in respect of proceedings in which the Borrower or
any of its Affiliates is a party adverse to such Indemnitee); and (iv) the
Borrower shall not be obligated to pay an amount of any settlement entered into
without its consent (which shall not be unreasonably withheld), except if such
settlement shall have been entered into more than 90 days after receipt by the
Borrower of a request by an Indemnitee for reimbursement of its legal or other
expenses incurred in connection with such proceeding and the Borrower shall not
have either (x) reimbursed such Indemnitee therefor in accordance with, and to
the extent required by, this


54



--------------------------------------------------------------------------------





paragraph prior to the date of such settlement or (y) provided written notice to
such Indemnitee that it disputes such Indemnitee’s claim for indemnification
under this paragraph with respect to such proceeding. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing under paragraph (a) or (b) of this Section (and
without limiting the Borrower’s obligation to do so), each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.
(d)    To the extent permitted by applicable law and without limiting in any way
the Borrower’s reimbursement or indemnification obligations set forth in
paragraph (a) or (b) of this Section or in any other Loan Document, no party
hereto shall assert, or permit any of its Affiliates or Related Parties to
assert, and each party hereto hereby waives, any claim against each other such
Person (and, in the case of the Borrower, any Indemnitee), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby, any Loan
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through electronic, telecommunications or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) except as
expressly provided in Section 6.03, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers and, to the extent
expressly contemplated hereby, the sub-agents of the Administrative Agent and
the Related Parties of any of the Administrative Agent, the Arrangers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment to (x) a Lender, an Affiliate of a Lender or an Approved Fund


55



--------------------------------------------------------------------------------





or (y) if an Event of Default has occurred and is continuing, any other
assignee; provided further that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to any Lender, any
Affiliate of a Lender or any Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent (not to be unreasonably
withheld, conditioned or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing;
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitment assigned;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including United States Federal and state securities laws; and
(E)    the assignee, if it shall not be a Lender, shall be required to execute
and deliver the applicable forms to the extent required under Section 2.14(f)
for any Lender, and no assignment shall be effective in connection herewith
unless and until such forms are so delivered.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the


56



--------------------------------------------------------------------------------





case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform) executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and the applicable forms to the extent
required under Section 2.14(f) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or record the information therein in the Register if
the Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. Each
assigning Lender and the assignee, by its execution and delivery of an
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Platform), shall be deemed to have
represented to the Administrative Agent that all written consents required by
this Section with respect thereto (other than the consent of the Administrative
Agent) have been obtained and that such Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform) is otherwise duly completed and in proper form, and each
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the assigning Lender and the Administrative
Agent that such assignee is an Eligible Assignee and is otherwise eligible to be
a Lender hereunder. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent sell participations to one or more Eligible Assignees
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent and the other Lenders


57



--------------------------------------------------------------------------------





shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that (1) such Participant
agrees to be subject to the provisions of Sections 2.14 (including Section
2.14(f)), 2.15 and 2.16 as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; and (2) such Participant
shall not be entitled to receive any greater payment under Sections 2.12 or
2.14, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.16(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided that such Participant agrees to be subject to Section 2.15(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the Borrower as provided above and to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower and the other Loan Parties herein and in the
other Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender or any Related Party of any of the foregoing
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time this Agreement or


58



--------------------------------------------------------------------------------





any other Loan Document is executed and delivered or any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement or any other Loan Document is outstanding and unpaid and so
long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, any other Loan Documents and any separate letter agreements referred
to in Section 4.01(e) and any other letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided that the obligations of the Lenders to make Loans hereunder
are subject to the satisfaction or waiver of the conditions set forth in Section
4.01. Delivery of an executed counterpart of a signature page of this Agreement
by fax or electronic transmission (in .pdf form) shall be effective for all
purposes as delivery of a manually executed counterpart of this Agreement.
(b)    The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent or any Lender to accept electronic signatures
in any form or format without its prior written consent.
SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower existing under this Agreement held by such
Lender or any of its Affiliates which are then due and payable, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement and although such obligations of the Borrower are owed to a branch,
office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the


59



--------------------------------------------------------------------------------





event that any Defaulting Lender shall exercise any such right of setoff, (a)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the terms hereof and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have. Each Lender agrees to promptly notify the
Borrower and the Administrative Agent after any such setoff and application by
such Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 9.09. Subsidiary Guarantees. The Borrower may (but is not required to),
at any time upon three Business Days’ notice to the Administrative Agent, cause
any of its Subsidiaries organized under the laws of the United States of
America, any State thereof or the District of Columbia to become a Guarantor
(and, in the event any Subsidiary shall become an obligor or provide a Guarantee
under the Four-Year Facility, the Borrower shall, substantially concurrently
therewith, cause such Subsidiary to become a Guarantor), in each case, by such
Subsidiary executing and delivering to the Administrative Agent a Subsidiary
Guarantee, together with such evidence of authority, secretary’s certificates
and opinions (which may be opinions of in-house counsel) as the Administrative
Agent may reasonably request. So long as no Default has occurred and is
continuing (or would result from such release), (a) if all of the Equity
Interests in a Guarantor that are owned by the Borrower or any Subsidiary are
sold or otherwise disposed of in a transaction or transactions permitted by this
Agreement or (b) if, immediately after giving effect to the release of any
Guarantor’s Subsidiary Guarantee, all of the Indebtedness of the Non-Guarantor
Subsidiaries is permitted under Section 6.01, then, in each case, promptly
following the Borrower’s request, the Administrative Agent shall execute a
release of such Guarantor from its Subsidiary Guarantee; provided that in the
event such Guarantor shall have been an obligor or shall have provided a
Guarantee under the Four-Year Facility, substantially concurrently therewith
such Guarantor shall cease to be an obligor under the Four-Year Facility or the
Guarantee thereof under the Four-Year Facility shall be released, as the case
may be. In connection with an execution by the Administrative Agent of any such
release, upon request of the Administrative Agent the Borrower shall deliver a
certificate of a Financial Officer of the Borrower as to the satisfaction of the
requirements to such release set forth in the immediately preceding sentence.
Any execution and delivery of any release documents by the Administrative Agent
pursuant to this Section shall be without recourse or warranty by the
Administrative Agent.
SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
party hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.


60



--------------------------------------------------------------------------------





(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party hereto hereby irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13. Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and its
and its Affiliates’ Related Parties, including accountants, legal counsel and
other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential or shall be subject to a
professional obligation of confidentiality), (b) upon the request or demand of
any regulatory authority (including any self-regulatory authority) having or
purporting to have jurisdiction over the Administrative Agent or such Lender, as
applicable, or its Affiliates (in which case such Person shall, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, (i) promptly notify the Borrower in advance of such disclosure, to
the extent permitted by law, and reasonably cooperate with the Borrower in any
legal efforts to protect the confidentiality of such Information, and (ii) so
furnish only that portion of such Information which the applicable Person is
legally required to disclose), (c) to the extent required by any legal,
judicial, administrative proceeding or other process or otherwise as required by
applicable law or regulations (in which case the Administrative Agent or such
Lender, as applicable, shall (i) promptly notify the Borrower in advance of such
disclosure, to the extent permitted by law, and reasonably cooperate with the
Borrower in any legal efforts to protect the confidentiality of such
Information, and (ii) so furnish only that portion of such Information which the
applicable Person is legally required to disclose), (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section, (i)


61



--------------------------------------------------------------------------------





to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Borrower or any of its Affiliates and
their respective obligations, (g) with the consent of the Borrower, (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the Borrower
or any of its Affiliates, (i) on a confidential basis to (i) any rating agency
in connection with rating the Borrower or its Subsidiaries or the Facility, (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the Facility or (iii) any credit
insurance provider relating to the Borrower and its obligations, (j) to market
data collectors, similar service providers, including league table providers, to
the lending industry, in each case, information of the type routinely provided
to such providers and (k) to service providers to the Administrative Agent or
any of the Lenders in connection with the administration or servicing of this
Agreement, the other Loan Documents and the Commitments. For the purposes of
this Section, “Information” means all information received from the Borrower or
any of its Affiliates relating to the Borrower or any of its Affiliates
(including, for the avoidance of doubt, any of their respective subsidiaries) or
their business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Affiliates. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION (INCLUDING REQUESTS FOR
AMENDMENTS, CONSENTS AND WAIVERS) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MNPI, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MNPI AND THAT IT WILL HANDLE MNPI IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MNPI. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MNPI IN ACCORDANCE
WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


62



--------------------------------------------------------------------------------





SECTION 9.15. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges to be bound
by:
(a)    the application of any Write-Down and Conversion Power by any EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.
SECTION 9.16. USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”) hereby notifies the Borrower and the Guarantors
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name and address of the Borrower and
each Guarantor and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the USA Patriot Act.


SECTION 9.17. No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that (a) in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, its Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders and
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications, and (b) the Administrative Agent,
the the Lenders and their Affiliates may have economic interests that conflict
with those of the Borrower, its Subsidiaries and their Affiliates, and none of
the Administrative Agent, the Lenders and their Affiliates has any obligation to
disclose any of such interests to the Borrower or any of its Subsidiaries.


63



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
MARATHON PETROLEUM CORPORATION
 
By:
/s/ Thomas Kaczynski
 
Name: Thomas Kaczynski
Title: Vice President, Finance and Treasurer





[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
 
By:
/s/ Debra Hrelja
 
Name: Debra Hrelja
Title: Vice President







[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
CITIBANK, N.A.
 
 
 
by
 
/s/ Lisa Huang
 
 
Name: Lisa Huang
Title: Vice President







[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
BANK OF AMERICA, N.A.
 
 
 
by
 
/s/ Victor F. Cruz
 
 
Name: Victor F. Cruz
Title: Assistant Vice President





[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
MIZUHO BANK, LTD.
 
 
 
by
 
/s/ Leon Mo
 
 
Name: Leon Mo
Title: Authorized Signatory



[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.:
 
 
 
by
 
/s/ Todd Vaubel
 
 
Name: Todd Vaubel
Title: Vice President





[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
BARCLAYS BANK PLC
 
 
 
By:
 
/s/ Craig J. Malloy
 
 
Name: Craig J. Malloy
Title: Director



[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
by
 
/s/ Nathan Starr
 
 
Name: Nathan Starr
Title: Vice President
 
 
 
For any Lender requiring a second signature block:
 
 
 
by
 
 
 
 
Name:
 
 
Title:



[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
UBS AG, Stamford Branch
 
 
 
by
 
/s/ Houssem Daly
 
 
Name: Houssem Daly
Title: Associate Director
 
 
 
by
 
/s/ Craig Pearson
 
 
Name: Craig Pearson
Title: Associate Director





[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
The Bank of Nova Scotia
 
 
 
by
 
/s/ J. Frazell
 
 
Name: J. Frazell
Title: Director





[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
BNP Paribas
 
 
 
by
 
/s/ Joe Onischuk
 
 
Name: Joe Onischuk
Title: Managing Director
 
 
 
by
 
/s/ Mark Renaud
 
 
Name: Mark Renaud
Title: Managing Director



[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
GOLDMAN SACHS BANK USA
 
 
 
By:
 
/s/ Ryan Durkin
 
 
Name: Ryan Durkin
Title: Authorized Signatory



[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
GOLDMAN SACHS LENDING PARTNERS LLC
 
 
 
by
 
/s/ Ryan Durkin
 
 
Name: Ryan Durkin
Title: Authorized Signatory



[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
PNC Bank, National Association
 
 
 
by
 
/s/ Thomas E. Redmond
 
 
Name: Thomas E. Redmond
Title: Senior Vice President



[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
U.S. Bank National Association
 
 
 
by
 
/s/ John Prigge
 
 
Name: John Prigge
Title: Vice President



[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
The Toronto-Dominion Bank, New York Branch
 
 
 
by
 
/s/ Savo Bozic
 
 
Name: Savo Bozic
Title: Authorized Signatory
 
 
 
For any Lender requiring a second signature block:


 
 
 
by
 
 
 
 
Name:
Title:
 
 
 
 
 
 





[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
Royal Bank of Canada
 
 
 
by
 
/s/ Jason York
 
 
Name: Jason York
Title: Authorized Signatory



[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
SunTrust Bank
 
 
 
by
 
/s/ Chulley Bogle
 
 
Name: Chulley Bogle
Title: Vice President



[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
Fifth Third Bank
 
 
 
by
 
/s/ Matthew Lewis
 
 
Name: Matthew Lewis
Title: Vice President
 
 
 
For any Lender requiring a second signature block:


 
 
 
by
 
 
 
 
Name:
Title:
 
 
 
 
 
 





[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
Riyad Bank, Houston Agency
 
 
 
By:
 
/s/ Michael Meiss
 
 
Name: Michael Meiss
Title: General Manager
 
 
 
By:
 
/s/ Tim Hartnett
 
 
Name: Tim Hartnett
Title: Vice President & Administrative Officer



[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
Comerica Bank
 
 
 
by
 
/s/ Heather Kowalski
 
 
Name: Heather Kowalski
Title: Vice President
 
 
 
For any Lender requiring a second signature block:


 
 
 
by
 
 
 
 
Name:
Title:
 
 
 
 
 
 





[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
THE BANK OF NEW YORK MELLON
 
 
 
by
 
/s/ Hussam S. Alsahlani
 
 
Name: Hussam S. Alsahlani
Title: Vice President



[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
The Northern Trust Company
 
 
 
by
 
/s/ Curt Bowers
 
 
Name: Curt Bowers
Title: Officer



[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE 364-DAY REVOLVING CREDIT AGREEMENT
OF MARATHON PETROLEUM CORPORATION
 
 
 
Name of Institution:
 
The Huntington National Bank
 
 
 
by
 
/s/ Jason A. Zilewiez
 
 
Name: Jason A. Zilewiez
Title: Vice President





[SIGNATURE PAGE TO 364-DAY REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------






SCHEDULE 2.01
Commitments


Lender
Commitment
JPMorgan Chase Bank, N.A.


$64,250,000


Citibank, N.A.


$64,250,000


Bank of America, N.A.


$64,250,000


Mizuho Bank, Ltd.


$64,250,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$64,250,000


Barclays Bank PLC


$64,250,000


Wells Fargo Bank, National Association


$64,250,000


UBS AG, Stamford Branch


$64,250,000


The Bank of Nova Scotia


$46,500,000


BNP Paribas


$46,500,000


Goldman Sachs Bank USA


$22,000,000


Goldman Sachs Lending Partners LLC


$24,500,000


PNC Bank, National Association


$46,500,000


U.S. Bank National Association


$46,500,000


The Toronto-Dominion Bank, New York Branch


$46,500,000


Royal Bank of Canada


$46,500,000


SunTrust Bank


$46,500,000


Fifth Third Bank


$28,500,000


Riyad Bank, Houston Agency


$28,500,000


Comerica Bank


$21,500,000


The Bank of New York Mellon


$14,250,000


The Northern Trust Company


$14,250,000


The Huntington National Bank


$7,000,000


Total


$1,000,000,000








--------------------------------------------------------------------------------





SCHEDULE 3.05
DISCLOSED MATTERS


1.
The lawsuit filed by the Kentucky Attorney General in the United States District
Court for the Western District of Kentucky in May 2015 asserting anti-trust
related claims against a Subsidiary of the Borrower, as further described in the
Borrower’s Annual Report on Form 10-K for the year ended December 31, 2015 and
more recent periodic reports filed with the SEC prior to the Effective Date.



2.
The U.S. Environmental Protection Agency and U.S. Department of Justice
investigations arising out of a July 6, 2015 search of a pipeline
launcher/receiver site in Washington County, Pennsylvania that is operated by a
subsidiary of MPLX, as further described in the Borrower’s Annual Report on Form
10-K for the year ended December 31, 2015 and more recent periodic reports filed
with the SEC prior to the Effective Date.



Nothing on this Schedule shall constitute an admission of any violation of laws
or liability or obligation of the Borrower or any of the Borrower’s Affiliates
to any third party, nor an admission to any third party against the Borrower’s
or its Affiliates’ interests.


The disclosure of any item or information in this Schedule shall not be
construed as an admission that such item or information is expected or would
reasonably be expected to result in a Material Adverse Effect, and any inclusion
in this Schedule shall expressly not be deemed to constitute an admission, or
otherwise imply, that any such item or information is material to the Borrower
or any of the Borrower’s Affiliates for the purposes of the Credit Agreement or
for any other purposes.













--------------------------------------------------------------------------------






SCHEDULE 6.01


EXISTING INDEBTEDNESS


1.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
Hydrogen and Steam Supply Agreement, dated January 20, 2003, between
Catlettsburg Refining LLC and Air Products and Chemicals, Inc.



2.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
Hydrogen Supply Agreement, dated as of January 20, 1992 and amended as of
February 1, 2004, between Air Products and Chemicals, Inc. and Marathon
Petroleum Company LP (formerly known as Marathon Ashland Petroleum LLC).



3.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
Hydrogen and Steam Supply Agreement, dated as of April 20, 2009, between
Marathon Petroleum Company LP (formerly known as Marathon Petroleum Company LLC)
and Air Products and Chemicals, Inc.



4.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
On-Site Product Supply Agreement, dated February 1, 2010, between Linde LLC and
Marathon Petroleum Company LP (formerly known as Marathon Petroleum Company
LLC).



5.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
Terminal Service Agreement, dated January 31, 2013 with KM Liquids Terminals and
related Tank Lease, dated February 1, 2013 with Kinder Morgan Liquid Transport.














--------------------------------------------------------------------------------






SCHEDULE 6.02


EXISTING LIENS


1.
Liens on assets subject to the capital leases under the agreements set forth on
Schedule 6.01.












--------------------------------------------------------------------------------






SCHEDULE 6.04


TRANSACTIONS WITH AFFILIATES


1.
Agreements between or among the Borrower and/or its Subsidiaries, on one hand,
and MPLX and/or its subsidiaries, on the other hand, that are filed prior to the
Effective Date as exhibits to MPLX’s Annual Report on Form 10-K for the year
ended December 31, 2015 or more recent periodic and current reports filed with
the SEC prior to the Effective Date.










--------------------------------------------------------------------------------






EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
364-Day Revolving Credit Agreement identified below (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility provided for
under the Credit Agreement (including any Guarantees made pursuant to such
credit facility) and (b) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to clauses (a) and (b) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:
____________________________________
 
 
 
 
 
[Assignor [is] [is not] a Defaulting Lender]1
 
 
 
2.
Assignee:
____________________________________
 
 
[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]]2
 
 
 
3.
Borrower:
Marathon Petroleum Corporation, a Delaware corporation
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under
 
 
the Credit Agreement
 
 
 







____________________________

1    Select as applicable.


2    Select as applicable.


A- 1



--------------------------------------------------------------------------------









5.    Credit Agreement:    The 364-Day Revolving Credit Agreement dated as of
July 20, 2016, among Marathon Petroleum Corporation, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent
6.
Assigned Interest:

Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ____, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more Credit Contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By: _______________________________________
Name:
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
 
By: ________________________________________
Name:
Title:

[Consented to and]4 Accepted:
___________________________

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


A- 2



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as
Administrative Agent
 
By: __________________________________
Name:
Title:
 
 
[Consented to:]5
 
MARATHON PETROLEUM CORPORATION
 
By: __________________________________
Name:
Title:



















____________________________

5 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


A- 3



--------------------------------------------------------------------------------





ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document,
(iii) the financial condition of the Borrower, any of its Subsidiaries or other
Affiliates or any other Person obligated in respect of the Credit Agreement or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
other Affiliates or any other Person of any of their respective obligations
under the Credit Agreement or any other Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an Eligible
Assignee and satisfies the other requirements specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Assignor, the Administrative Agent, the Arrangers or any other
Lender, (v) if it is a U.S. Person, attached hereto is an executed original of
IRS Form W-9 certifying that it is exempt from U.S. Federal backup withholding
Tax, duly completed and executed by the Assignee, and (vi) if it is a Non-U.S.
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Assignor, the Administrative Agent, the Arrangers or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement and the other Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This


A- 4



--------------------------------------------------------------------------------





Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.






A- 5



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
Floor 3, Ops 2
500 Stanton Christiana Rd.
Newark, DE 19713
Attention: James Campbell
_____________ ____, 20___


Reference is made to the 364-Day Revolving Credit Agreement dated as of July 20,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.03 of
the Credit Agreement that the Borrower hereby requests a Borrowing and, in that
connection, sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.03 of the Credit Agreement:
(a)    the aggregate principal amount of the Proposed Borrowing is
$_______________;1 
(b)    the date of the Proposed Borrowing is      __, 20__ (the “Funding
Date”);2 
(c)    the Proposed Borrowing is [an ABR Borrowing] [a Eurodollar Borrowing];
[and]
(d)    [such Eurodollar Borrowing shall have an initial Interest Period of [one
week] [one] [two] [three] month[s]].
The undersigned hereby certifies as follows:
(a)    the representations and warranties of the Loan Parties set forth in the
Credit Agreement (other than, if the Funding Date is after the Effective Date,
representations and warranties in Sections 3.04(b) and 3.05(a) of the Credit
Agreement) and the other Loan Documents are true and correct in all material
respects on and as of the Funding Date, except to the extent any such
representations and warranties are
____________________________

1 For any Eurodollar Borrowing, such Proposed Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
For an ABR Borrowing, such Proposed Borrowing shall be an integral multiple of
$1,000,000 and not less than $1,000,000, except as permitted by Section 2.02(c)
of the Credit Agreement.


2 The Funding Date must be a Business Day.


B-1



--------------------------------------------------------------------------------





expressly limited to an earlier date, in which case, on and as of the Funding
Date such representations and warranties continue to be true and correct in all
material respects as of such specified earlier date; provided that in each case,
such materiality qualifier is not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and
(b)    at the time of and immediately after giving effect to the Proposed
Borrowing on the Funding Date, no Default has occurred and is continuing.
MARATHON PETROLEUM CORPORATION
 
By: __________________________________
      Name:
      Title:





B-2



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
Floor 3, Ops 2
500 Stanton Christiana Rd.
Newark, DE 19713
Attention: James Campbell
_____________ ____, 20___


Reference is made to the 364-Day Revolving Credit Agreement dated as of July 20,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.05 of
the Credit Agreement that it elects to [continue the Borrowing listed below, or
a portion thereof as described below] [convert the Borrowing listed below, or a
portion thereof as described below, to a different Type], and in that connection
sets forth below the terms on which such [conversion] [continuation] is to be
made. The applicable Borrowing is a Borrowing of $____________ in principal
amount of presently outstanding Loans that are [ABR Loans] [Eurodollar Loans
having an Interest Period ending on _____________ ____, 20___].
(a)
The amount of the Borrowing to which this Interest Election Request applies:1
________________________________
(b)
The effective date of the election (which is a Business Day):
________________________________
(c)
Type of Borrowing following [conversion] [continuation]:
[ABR Borrowing] [Eurodollar Borrowing]
(d)
Interest Period and the last day thereof:2
[one week] [one] [two] [three]
month[s]
 
 
_________________________________



MARATHON PETROLEUM CORPORATION

______________________________

1 If different options are being elected with respect to different portions of
such Borrowing, specify the portions thereof to be allocated to each resulting
Borrowing and specify the information requested in clauses (b), (c) and (d) for
each resulting Borrowing.
2 For Eurodollar Borrowings only. Shall be subject to the definition of
“Interest Period” in the Credit Agreement.


C-1



--------------------------------------------------------------------------------







By: ______________________________________
      Name:
      Title:







C-2



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF NOTE
Lender: TTTT [NAME OF LENDER]
Principal Amount: TTTT $[TTTTTT]
 
 
 
New York, New York
[               ], 20[  ]

FOR VALUE RECEIVED, the undersigned, MARATHON PETROLEUM CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) the principal sum of [______________ dollars
($___________)] (the “Principal Amount”), or such lesser amount as shall equal
the aggregate unpaid principal amount of all Loans (as defined in the Credit
Agreement referred to below) of the Lender to the Borrower, payable at such
times, and in such amounts, as are specified in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date such Loan is made until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest payable to the Lender under this Note shall be
payable in dollars (as defined in the Credit Agreement referred to below) to
JPMorgan Chase Bank, N.A., as Administrative Agent, to such account as it may
specify from time to time pursuant to the Credit Agreement, in immediately
available funds.
This Note is issued pursuant to, governed by and is entitled to the benefits of,
the 364-Day Revolving Credit Agreement dated as of July 20, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used herein and not defined herein are
used herein as defined in the Credit Agreement.
The Credit Agreement, among other things, contains provisions for acceleration
of the maturity of the unpaid principal amount of this Note upon the happening
of certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.
Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.


D-1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year set forth above.
MARATHON PETROLEUM CORPORATION
 
By: ___________________________________
       Name:
       Title:





D-2



--------------------------------------------------------------------------------






EXHIBIT E-1
FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the 364-Day Revolving Credit Agreement dated as of July 20,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (ii) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
By: __________________________________
       Name:
       Title:
 
Date: _______________ _____, 20__



E-1-1



--------------------------------------------------------------------------------





EXHIBIT E-2
FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the 364-Day Revolving Credit Agreement dated as of July 20,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any note(s)
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to the Credit Agreement, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
direct or indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (ii) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
By: __________________________________
      Name:
      Title:
 
Date: ______________ _____, 20____



E-2-1



--------------------------------------------------------------------------------





EXHIBIT E-3
FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the 364-Day Revolving Credit Agreement dated as of July 20,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (ii) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
By: __________________________________
      Name:
      Title:
 
Date: ______________ _____, 20____



E-3-1



--------------------------------------------------------------------------------





EXHIBIT E-4
FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the 364-Day Revolving Credit Agreement dated as of July 20,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its direct or indirect partners/members’ conduct of a U.S.
trade or business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of its partners/members claiming the portfolio interest exemption. By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
and (ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
By: __________________________________
      Name:
      Title:
 
Date: ______________ _____, 20____







E-4-1



--------------------------------------------------------------------------------






EXHIBIT F
[FORM OF] 364-DAY FACILITY SUBSIDIARY GUARANTEE
364-DAY FACILITY SUBSIDIARY GUARANTEE dated as of __________ __, ____ (this
“Guarantee”), by each of the entities listed on the signature pages hereof or
becoming a party hereto pursuant to Section 14.08 hereof (collectively, the
“Guarantors”), in favor of the Administrative Agent, each Lender and each other
holder of an Obligation (as such term is defined below) (collectively, the
“Guarantied Parties”).
WHEREAS, pursuant to the 364-Day Revolving Credit Agreement dated as of July 20,
2016 (together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein and used herein having the
meanings given to them in the Credit Agreement), among Marathon Petroleum
Corporation, a Delaware corporation (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), the Lenders have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein;
WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;
WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans and the granting of the other financial
accommodations to the Borrower under the Credit Agreement; and
WHEREAS, the Borrower and the Guarantors have elected or are required, pursuant
to Section 9.09 of the Credit Agreement, to have the Guarantors execute and
deliver this Guarantee for the benefit of the Guarantied Parties.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE I

Guarantee
(a)    Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the full and punctual payment when due and in the
currency due, whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance herewith or any other Loan
Document, of all the Obligations, whether or not from time to time reduced or
extinguished or hereafter increased or incurred, whether or not recovery may be
or hereafter may become barred by any statute of limitations, whether or not
enforceable as against the Borrower, whether now or hereafter existing, and
whether due or to become due, including principal, interest (including interest
accrued or accruing after the commencement of any proceeding under Title 11 of
the United States Code (the “Bankruptcy Code”) or any other bankruptcy,
insolvency, receivership or other similar proceeding, and interest at the
contract rate applicable upon default accrued or accruing after the commencement
of any such proceeding, in each case regardless of whether allowed or allowable
in such proceeding), fees and costs of collection. This Guarantee constitutes a
guaranty


F-1





--------------------------------------------------------------------------------





of payment when due (whether or not any proceeding under the Bankruptcy Code
shall have stayed the accrual or collection of any of the Obligations or
operated as a discharge thereof) and not of collection.
(b)    Each Guarantor further agrees that, if any payment made by the Borrower
or any other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, then, to the extent
of such payment or repayment, any such Guarantor’s liability hereunder shall be
and remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, this Guarantee shall have been
cancelled or surrendered, this Guarantee shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of any such Guarantor in
respect of the amount of such payment.
(c)    In furtherance of the foregoing and not in limitation of any other right
that any Guarantied Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower to pay any Obligation when and
as the same shall become due and payable, whether at stated maturity or earlier,
by reason of acceleration, mandatory prepayment or otherwise in accordance
herewith or any other Loan Document, each Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent for distribution
to the applicable Guarantied Parties in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided in this paragraph, all rights of such Guarantor against the
Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VIII hereof.
(d)    As used herein, the term “Obligations” means all obligations of the Loan
Parties to pay (i) the aggregate outstanding principal amount of, and all unpaid
interest (including interest accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any other bankruptcy, insolvency,
receivership or other similar proceeding, and interest at the contract rate
applicable upon default accrued or accruing after the commencement of any such
proceeding, in each case regardless of whether allowed or allowable in such
proceeding) on, the Loans when and as due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document and (ii) all other outstanding
liabilities, obligations and indebtedness owing by the Borrower to the
Administrative Agent, any Lender or any other Indemnitee arising under the
Credit Agreement or any other Loan Document, of every type and description
(whether by reason of an extension of credit, loan, guarantee, indemnification
or otherwise), present or future, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guarantee or other instrument for the payment of money (including
any such liabilities, obligations and indebtedness incurred after the
commencement of any proceeding under the Bankruptcy Code or any other
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).
ARTICLE II

Limitation of Guarantee
Any term of this Guarantee to the contrary notwithstanding, the maximum
aggregate amount of the Obligations for which any Guarantor shall be liable
shall not exceed the maximum


F-2





--------------------------------------------------------------------------------





amount for which such Guarantor can be liable without rendering this Guarantee,
as it relates to such Guarantor, subject to avoidance under applicable law
relating to fraudulent conveyance or fraudulent transfer (including Section 548
of the Bankruptcy Code or any applicable provisions of comparable state law)
(collectively, “Fraudulent Transfer Laws”), in each case after giving effect
(a) to all other liabilities of such Guarantor, contingent or otherwise, that
are relevant under such Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Guarantor in respect of intercompany
Indebtedness to the Borrower to the extent that such Indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder)
and (b) to the value as assets of such Guarantor (as determined under the
applicable provisions of such Fraudulent Transfer Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights held by
such Guarantor pursuant to (i) applicable federal, state, local and foreign
laws, rules and regulations, orders, judgments, decrees and other determinations
of any Governmental Authority or arbitrator and common law, (ii) Article III of
this Guarantee or (iii) any other obligation, agreement, undertaking or similar
provisions of any security or any agreement, undertaking, contract, lease,
indenture, mortgage, deed of trust or other instrument (excluding any Loan
Document) providing for an equitable allocation among such Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guarantee or other guaranties of the Obligations by such parties.
ARTICLE III

Indemnity and Contribution
SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Article VIII hereof), the Borrower agrees that in the event a payment
in respect of any Obligation shall be made by any Guarantor under this
Guarantee, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment.
SECTION 3.02. Contribution. In the event that any Guarantor (the “Claiming
Party”) shall be required hereunder to make a payment in respect of any
Obligation exceeding the greater of (a) the amount of the economic benefit
actually received by such Guarantor from the Loans and the other financial
accommodations provided to the Borrower under the Loan Documents and (b) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 14.08, the date of the supplement hereto executed and delivered by such
Guarantor) bears to the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 14.08, the date of the supplement hereto executed and delivered by such
Guarantor), then (subject to Article VIII hereof) such Guarantor shall be
reimbursed by such other Guarantors (each, a “Contributing Party”) for the
amount of such excess, pro rata, based on the respective net worths of such
other Guarantors at the date enforcement hereunder is sought. Any Contributing
Party making a payment to a Claiming Party pursuant to this Section 3.02 shall
be subrogated to the rights of such Claiming Party to the extent of such
payment.


F-3





--------------------------------------------------------------------------------





ARTICLE IV

Authorization; Other Agreements
The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of any
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:
(a)    supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by the Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;
(b)    waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them;
(c)    accept partial payments on the Obligations;
(d)    receive, take and hold security or collateral for the payment of the
Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such security or collateral;
(e)    settle, release, compromise, collect or otherwise liquidate the
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Obligations or any part of them or
any other guaranty therefor, in any manner;
(f)    add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;
(g)    apply to the Obligations any payment or recovery (i) from the Borrower,
from any other guarantor, maker or endorser of the Obligations or any part of
them or (ii) from any Guarantor in such order as provided herein, in each case
whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;
(h)    apply to the Obligations any payment or recovery from any Guarantor of
the Obligations or any sum realized from security furnished by such Guarantor
upon its indebtedness or obligations to the Guarantied Parties or any of them,
in each case whether or not such indebtedness or obligations relate to the
Obligations; and
(i)    refund at any time any payment received by any Guarantied Party in
respect of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guarantee shall have been cancelled or surrendered,


F-4





--------------------------------------------------------------------------------





and such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any Guarantor hereunder in respect
of the amount so refunded;
in each case, even if any right of reimbursement or subrogation or other right
or remedy of any Guarantor is extinguished, affected or impaired by any of the
foregoing (including any election of remedies by reason of any judicial,
nonjudicial or other proceeding in respect of the Obligations that impairs any
subrogation, reimbursement or other right of such Guarantor).
ARTICLE V

Guarantee Absolute and Unconditional
Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guarantee are
absolute and unconditional and shall not be discharged, reduced, limited,
impaired or terminated or otherwise affected as a result of any of the
following:
(a)    the invalidity or unenforceability of, or any impossibility in the
performance of, any of the Borrower’s obligations under the Credit Agreement or
any other Loan Document or any other agreement or instrument relating thereto,
or any security for, or other guaranty of the Obligations or any part of them;
(b)    the absence of any attempt to collect on the Obligations or any part of
them from the Borrower or other action to enforce the same;
(c)    any Guarantied Party’s election, in any proceeding instituted under
chapter 11 of the Bankruptcy Code, of the application of Section 1111 (b)(2) of
the Bankruptcy Code or any applicable provisions of comparable state or foreign
law;
(d)    any borrowing or grant of a Lien by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;
(e)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations;
(f)    any use of cash collateral under Section 363 of the Bankruptcy Code;
(g)    any agreement or stipulation as to the provision of adequate protection
in any bankruptcy proceeding;
(h)    the avoidance of any Lien in favor of the Guarantied Parties or any of
them for any reason;
(i)    any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Guarantor or any of the Borrower’s other Subsidiaries, including
any discharge of, or bar or stay against collecting, any Obligation (or any part
of them or interest thereon) in or as a result of any such proceeding;


F-5





--------------------------------------------------------------------------------





(j)    failure by any Guarantied Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding or
otherwise;
(k)    any action taken by any Guarantied Party if such action is authorized
hereby;
(l)    any change in the corporate existence or structure of the Borrower or any
other Loan Party;
(m)    any defense, set-off, counterclaim, recoupment or termination (other than
a defense of payment or performance) which may at any time be available to or be
asserted by any Guarantor or any other Person against any Guarantied Party;
(n)    any applicable federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator and common law affecting any term of any
Guarantor’s obligations under this Guarantee;
(o)    any rescission, waiver, amendment or modification of, or release from any
of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Guarantee; or
(p)    any other act, omission or circumstance that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor or any other
obligor on any obligations, other than the payment in full in cash of the
Obligations (other than indemnities and other contingent obligations not then
due and payable and as to which no claim has been made as of the time of
determination).
ARTICLE VI

Waivers
Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrower or
any of its Subsidiaries or the unenforceability of the Obligations or any part
thereof from any cause or the cessation from any cause of the liability of the
Borrower or any of its Subsidiaries, other than any defense of payment in full
in cash of the Obligations. In connection with the foregoing, each Guarantor
covenants that its obligations hereunder shall not be discharged, except in
accordance with Article X hereof or Section 9.09 of the Credit Agreement.
ARTICLE VII

Reliance
Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances. In the event any Guarantied Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guarantied Party shall be under no
obligation (a) to undertake any investigation not a part of its


F-6





--------------------------------------------------------------------------------





regular business routine, (b) to disclose any information that such Guarantied
Party, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (c) to make any other or future
disclosures of such information or any other information to any Guarantor.
ARTICLE VIII

Waiver of Subrogation and Contribution Rights
Until the Obligations have been paid in full in cash (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made as of the time of determination) and the Commitments have expired
or have been terminated, the Guarantors shall not enforce or otherwise exercise
any right of subrogation to any of the rights of the Guarantied Parties or any
part of them against the Borrower or any right of reimbursement, indemnity or
contribution or similar right against the Borrower by reason of this Guarantee
or by any payment made by any Guarantor in respect of the Obligations. No
failure on the part of the Borrower or any other Guarantor to make the payments
required by Article III hereof (or any other payments required under applicable
law or otherwise) shall in any respect limit the obligations and liabilities of
any Guarantor with respect to its obligations hereunder, and each Guarantor and
Grantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.
ARTICLE IX

Default; Remedies
The obligations of each Guarantor hereunder are independent of and separate from
the Obligations. Upon any Event of Default, the Administrative Agent may, at its
sole election, proceed directly and at once, without notice, against any
Guarantor to collect and recover the full amount or any portion of the
Obligations then due, without first proceeding against the Borrower or any other
guarantor of the Obligations, or joining the Borrower or any other guarantor in
any proceeding against any Guarantor.
ARTICLE X

Irrevocability; Termination
Subject to any release pursuant to Section 9.09 of the Credit Agreement, this
Guarantee shall be irrevocable as to the Obligations (or any part thereof) until
the Commitments have expired or have been terminated, the Obligations have been
paid in full in cash (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made), at which time
this Guarantee shall automatically be cancelled. Upon such cancellation and at
the written request of any Guarantor or its successors or assigns, and at the
cost and expense of such Guarantor or its successors or assigns, the
Administrative Agent shall execute in a timely manner a satisfaction of this
Guarantee and such instruments, documents or agreements as are necessary or
desirable to evidence the termination of this Guarantee. Any execution and
delivery of the instruments, documents and agreements by the Administrative
Agent pursuant to this Article X shall be without recourse or warranty by the
Administrative Agent.


F-7





--------------------------------------------------------------------------------





ARTICLE XI

Setoff
If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of any Guarantor against any of and all the Obligations held by such
Lender or any of its Affiliates which are then due and payable, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Guarantee and although any of the Obligations is owed to a branch, office or
Affiliate of such Lender; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the terms hereof and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (b) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and its Affiliates
under this Article XI are in addition to other rights and remedies (including
other rights of setoff) which such Lender or their respective Affiliates may
have. Each Lender agrees to promptly notify the applicable Guarantor and the
Administrative Agent after any such setoff and application by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
ARTICLE XII

No Marshalling
Each Guarantor consents and agrees that no Guarantied Party or any Person acting
for or on behalf of any Guarantied Party shall be under any obligation to
marshal any assets in favor of any Guarantor or against or in payment of any or
all of the Obligations.
ARTICLE XIII

Representations and Warranties
Each Guarantor hereby represents and warrants that the representations and
warranties as to it made by the Borrower in Article III of the Credit Agreement
(other than the representations and warranties in Sections 3.04(b) and 3.05(a)
of the Credit Agreement) with respect to any Borrowing on or after the date
hereof, are true and correct in all material respects on and as of the date of
such Borrowing, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing, such representations and warranties are true and correct in all
material respects as of such specified earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.


F-8





--------------------------------------------------------------------------------





ARTICLE XIV

Miscellaneous
SECTION 14.01. Successors and Assigns. This Guarantee shall be binding upon each
Guarantor and upon the successors and assigns of such Guarantors and shall inure
to the benefit of the Guarantied Parties and their respective successors and
assigns. The successors and assigns of the Guarantors and the Borrower shall
include their respective receivers, trustees and debtors-in-possession.
SECTION 14.02. Enforcement; Waivers; Amendments
(a)    No delay on the part of any Guarantied Party in the exercise of any right
or remedy arising under this Guarantee, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations or any
other guaranty of or security for all or any part of the Obligations shall
operate as a waiver thereof, and no single or partial exercise by any such
Person of any such right or remedy, or any abandonment or discontinuance of
steps to enforce such a right or remedy, shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies of the Guarantied Parties hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. Failure by
any Guarantied Party at any time or times hereafter to require strict
performance by the Borrower, any Guarantor, any other guarantor of all or any
part of the Obligations or any other Person of any provision, warranty, term or
condition contained in any Loan Document now or at any time hereafter executed
by any such Persons and delivered to any Guarantied Party shall not waive,
affect or diminish any right of any Guarantied Party at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act (except by a written instrument pursuant
to Section 14.02(b)) or knowledge of any Guarantied Party, or its respective
agents, officers or employees. No waiver of any provision of this Guarantee or
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by a written instrument pursuant to
Section 14.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No action by any
Guarantied Party permitted hereunder shall in any way affect or impair any
Guarantied Party’s rights and remedies or the obligations of any Guarantor under
this Guarantee. Any determination by a court of competent jurisdiction of the
amount of any principal or interest owing by the Borrower to a Guarantied Party
shall be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.
(b)    None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or modified except pursuant to an agreement in writing entered into
by the Guarantors and the Administrative Agent with the consent of the Required
Lenders.
SECTION 14.03. Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Guarantee shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this


F-9





--------------------------------------------------------------------------------





Guarantee, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding shall be heard and determined exclusively in
such New York State or, to the extent permitted by law, in such Federal court.
Each party hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in
paragraph (b) of this Section. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)    Each party hereto hereby irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Guarantee will affect the right of any party to this Guarantee to serve
process in any other manner permitted by law.
SECTION 14.04. Certain Terms. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including intellectual property, cash, securities, accounts and
contract rights. Except as otherwise provided herein and unless the context
requires otherwise (a) any definition of or reference to any agreement
(including this Guarantee), instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Credit Agreement), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth in the Credit Agreement) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Guarantee in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections and Exhibits shall be construed to refer
to Articles and Sections of, and Exhibits to, this Guarantee, (e) with respect
to the determination of any period of time, the word “from” means “from and
including” and the word “to” means “to but excluding” and (f) reference to any
law, rule or regulation means such as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time.
SECTION 14.05. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT


F-10





--------------------------------------------------------------------------------





OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTEE BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 14.06. Notices. Any notice or other communication herein required or
permitted shall be given as provided in Section 9.01 of the Credit Agreement
and, in the case of any Guarantor, to such Guarantor in care of the Borrower.
SECTION 14.07. Severability. Wherever possible, each provision of this Guarantee
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guarantee shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guarantee.
SECTION 14.08. Additional Guarantors. Each of the Guarantors agrees that, if,
pursuant to Section 9.09 of the Credit Agreement, the Borrower desires any
Subsidiary to become (or any Subsidiary is required to become) a Guarantor
hereunder, such Subsidiary shall execute and deliver to the Administrative Agent
a Guarantee Supplement in substantially the form of Exhibit A (Guarantee
Supplement) attached hereto and shall thereafter become a Guarantor for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the rights, benefits and obligations of this Guarantee.
The rights and obligations of each Guarantor hereunder shall remain in full
force and effect notwithstanding the addition of any new Subsidiary as a party
to this Guarantee.
SECTION 14.09. Expenses; Indemnification. (a)Each Guarantor agrees to pay or
reimburse the Administrative Agent and each of the other Guarantied Parties upon
demand for all out-of-pocket expenses incurred by the Administrative Agent or
any other Guarantied Party, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any other Guarantied Party, in
connection with the enforcement of this Guarantee against such Guarantor or the
exercise or enforcement of any other right or remedy available in connection
herewith or therewith.
(b)    The Guarantors jointly and severally agree to indemnify and hold harmless
each Guarantied Party and the other Indemnitees as provided in Section 9.03(b)
of the Credit Agreement as if each reference in such Section to “the Borrower”
was a reference to “the Guarantors” and with the same force and effect as if
such Guarantors were parties to the Credit Agreement.
(c)    Any amounts payable as provided in paragraphs (a) and (b) of this Section
shall be additional Obligations guaranteed hereby. All amounts due under
paragraph (a) or (b) of this Section shall be payable promptly after written
demand therefor.
SECTION 14.10. Waiver of Consequential Damages. TO THE EXTENT PERMITTED BY
APPLICABLE LAW AND WITHOUT LIMITING IN ANY WAY THE BORROWER’S AND THE
GUARANTORS’ OBLIGATIONS HEREUNDER (INCLUDING THE GUARANTORS’ OBLIGATIONS SET
FORTH IN SECTIONS 14.09(a) AND 14.09(b)) OR IN ANY OTHER LOAN DOCUMENT, NO PARTY
HERETO SHALL ASSERT, OR PERMIT ANY OF ITS AFFILIATES OR RELATED PARTIES TO
ASSERT, AND EACH PARTY HERETO HEREBY WAIVES, ANY CLAIM AGAINST EACH OTHER SUCH
PERSON (AND, IN THE CASE OF THE BORROWER OR ANY GUARANTOR, ANY GUARANTIED PARTY
AND ANY


F-11





--------------------------------------------------------------------------------





OTHER INDEMNITEE), ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTEE OR ANY
OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY, ANY LOAN OR THE USE OF THE
PROCEEDS THEREOF.
SECTION 14.11. Entire Agreement. This Guarantee, taken together with all of the
other Loan Documents executed and delivered by the Guarantors, represents the
entire agreement and understanding of the parties hereto and supersedes all
prior understandings, written and oral, relating to the subject matter hereof.
SECTION 14.12. Counterparts; Electronic Execution. This Guarantee may be
executed in any number of separate counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple counterparts and
attached to a single counterpart so that all signature pages are attached to the
same document. Delivery of an executed counterpart by facsimile transmission or
electronic mail shall be effective as delivery of a manually executed
counterpart.
SECTION 14.13. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guarantee and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guarantee.
SECTION 14.14. Certain Acknowledgements and Agreements. Each Guarantor hereby
acknowledges the provisions of Section 2.14 of the Credit Agreement and agrees
to be bound by such provisions with the same force and effect, and to the same
extent, as if such Guarantor was a party to the Credit Agreement.
[SIGNATURE PAGES FOLLOW]






F-12





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Guarantee has been duly executed by the Guarantors as
of the day and year first set forth above.
[NAME OF GUARANTOR]
 
By: ____________________________________
      Name:
      Title:





[Signature Page to Subsidiary Guarantee]



--------------------------------------------------------------------------------







ACKNOWLEDGED AND AGREED
as of the date first above written:
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
By: __________________________________
Name:
Title:
 







[Signature Page to Subsidiary Guarantee]



--------------------------------------------------------------------------------






EXHIBIT A TO
364-DAY FACILITY SUBSIDIARY GUARANTEE
GUARANTEE SUPPLEMENT
The undersigned hereby agrees to be bound as a Guarantor for purposes of the
364-Day Facility Subsidiary Guarantee dated as of [_____________ __, ___] (the
“Guarantee”), among certain Subsidiaries of Marathon Petroleum Corporation, a
Delaware corporation, listed on the signature pages thereof or becoming party
thereto pursuant to the terms thereof and acknowledged by JPMorgan Chase Bank,
N.A., in its capacity as the Administrative Agent, and the undersigned hereby
acknowledges receipt of a copy of the Guarantee. Each reference to a “Guarantor”
in the Guarantee shall be deemed to include the undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article XIII of the Guarantee applicable to it is
true and correct on and as the date hereof as if made on and as of such date.
This Guarantee Supplement may be executed in any number of separate counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple counterparts and attached to a single counterpart so that all signature
pages are attached to the same document. Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.
This Guarantee Supplement shall be construed in accordance with and governed by
the law of the State of New York.
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Guarantee.
IN WITNESS WHEREOF, the undersigned has caused this Guarantee Supplement to be
duly executed and delivered as of _____________ ____, ___.
[NAME OF GUARANTOR]
 
By: ____________________________________
      Name:
      Title:










--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED
as of the date first above written:
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
By: __________________________________
Name:
Title:








